Exhibit 10.2

 



LEASE AGREEMENT

 

ARTICLE ONE  BASIC TERMS

 

This Article One contains the Basic Terms of this Lease between Landlord and
Tenant named below. Other Articles, Sections and Paragraphs of this Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

 

Section 1.01  Date of Lease: June 29, 2017.

 

Section 1.02  Landlord: GDC Realty, L.L.C., a Nevada limited liability company.

 

Address of Landlord:     GDC Realty, L.L.C.



932 Vegas Valley Drive

Las Vegas, NV 89109



Attention; James C. Dillingham

 

Section 1.03  Tenant: HDGLV L.L.C., a Nevada limited liability company.

 

Address of Tenant:         HDGLV L.L.C



9340 W. Martin Avenue

Las Vegas, NV 89121

Attention: Dimitri Deslis

 

Section 1.04  Premises: The “Premises” shall be all of that certain commercial
real property, inclusive of the current building containing approximately 17,298
square feet (the “Building”), and all other improvements and fixtures located
thereon, and rights appurtenant thereto, located at 2310 Western Avenue, Las
Vegas, Nevada (APN#162-04-404-002), and identified on Exhibit “A” attached
hereto, and shall include the right to utilize all parking improvements and
other portions of the property. The square footage figure for the Premises, as
recited in this Section 1.04, is approximate. No adjustment will be made to the
Base Rent or any other amounts payable by Tenant under this Lease (or to any
other provisions of this Lease) if the actual square footage, however measured,
is more or less than the square footage recited.

 

Section 1.05  Term.

 

(a)  Lease Term:  Ten (10) years, plus any applicable extension(s) thereof.

 

(b)  Lease Commencement Date:  The Lease Term shall commence on the date (the
“Commencement Date”) that is thirty (30) days following the date Tenant is given
full access to and possession of the Property.

 

(c)  Lease Expiration Date: June 30, 2027.

 

Section 1.06  Permitted Uses: (See Article Five ) only for operation of a
legally permitted cultivation of cannabis and related storage, warehousing, and
distribution, and related office administration; all as permitted by, and in
strict accordance with, the laws of the State of Nevada or any other mutually
agreed legal use.

 

Section 1.07  Initial Security Deposit: (Sec Section 3.02) an amount equal to
the sum of the first and last month’s Base Rent or $38,632.93.

 

Section 1.08  Brokers: N/A

 

1

 

 

Section 1.09  Rent and Other Charges Payable by Tenant:

 

(a)  BASE RENT:

 

Lease Period  Monthly Payment   Annual Rent  Lease Months 1 through 12  $0.00* 
$0.00  Lease Months 13 through 60  $19,220.00   $230,640.00  Lease Months 61
through 72  $19,239.22   $230,870.64  Lease Months 73 through 84  $19,258.46 
$231,101.52  Lease Months 85 through 96  $19,296.98   $231,563.76  Lease Months
97 through 108  $19, 354.87   $232,258.44  Lease Months 109 through 120 
$19,412.93   $232,955.16 

 

** Base Rent for months 1-12 shall be abated hereunder.

 

(b)  ADDITIONAL RENT: (i) all Real Property Taxes (see Section 4.02 below); (ii)
all Utilities (see Section 4.03 below); (iii) all Insurance Premiums (see
Section 4.04 below); and (iv) one hundred percent (100%) of all Common Area
Costs (see Section 4.05(e) below) (collectively, the “Operating Costs”). Tenant
shall be obligated to pay the Operating Costs referenced in this Section 1.09(b)
as Additional Rent during the entire Lease Term, including any extensions
thereto, without any abatement whatsoever.

 

(c)  PERCENTAGE/GROSS REVENUE RENT: None.

 

ARTICLE TWO  LEASE TERM

 

Section 2.01  Lease of Premises for Lease Term. Landlord hereby leases to Tenant
and Tenant leases from Landlord the Premises, as described in Section 1.04
above. The term of this Lease (the “Lease Term”) shall be as set forth in
Section 1.05(a) above, shall commence on the date (the “Lease Commencement
Date”) set forth in Section 1.05(b) above, and shall terminate on the date (the
“Lease Expiration Date”) set forth in Section 1.05(c) above, unless sooner
terminated or extended as expressly provided in this Lease. The terms and
provisions of this Lease shall be effective as of the date of this Lease.

 

Section 2.02  Delay in Commencement. If delivery of possession of the Premises
to Tenant is delayed, and if Landlord and Tenant mutually agree, each shall,
upon such delivery, execute an amendment to this Lease setting forth the actual
Lease Commencement Date and Lease Expiration Date, substantially in the form
attached as Exhibit “C” to this Lease, which Tenant shall execute and return to
Landlord within five (5) days after receipt from Landlord. The failure of Tenant
to take possession of or to occupy the Premises upon delivery by Landlord shall
not serve to relieve Tenant of any obligations arising on the Lease Commencement
Date, and shall not delay the payment of Rent then due by Tenant.

 

Section 2.03  Early Access. Tenant shall have the right of early access to the
Premises, subject to (a) full execution of this Lease, (b) Tenant’s receipt of
all necessary governmental permits, approvals, licenses, or consents or
authorizations (with copies of same to be delivered to Landlord), and (c) all of
the terms and conditions of this Lease (including, but not limited to, the
insurance provisions of Section 4.04 below), with the exception of the payment
of Base Rent and Additional Rent; provided, however, that during such period of
early access, Tenant shall be responsible for payment of the cost of all
utilities attributable to Tenant’s use of the Premises. Such early access shall
be for the sole purpose of preparing the Premises for Tenant’s use, including
the installation of equipment and storage of Tenant’s products. During such
period, Tenant shall assume all risk of loss to Tenant’s equipment, products,
and other personal property. Notwithstanding the above, if Tenant occupies the
Premises and commences business operations thereon prior to the Lease
Commencement Date, Tenant’s use and occupancy of the Premises shall be subject
to all of the provisions of this Lease, including those governing the payment of
Additional Rent. Tenant’s early access to or occupancy of the Premises shall not
advance the Lease Expiration Date.

 



2

 



 

Section 2,04  Holding Over. Tenant agrees that if the Premises is not
surrendered to Landlord on or before the expiration or earlier termination of
the Lease Term, without the express or implied consent of Landlord, such tenancy
shall be a tenancy at sufferance only, and shall not constitute a renewal hereof
or an extension for any further term, and in such case Base Rent shall be
payable at a monthly rate equal to one hundred twenty-five percent 125% the Base
Rent applicable immediately before the expiration or earlier termination of the
Lease Term. Such tenancy at sufferance shall be subject to every other term,
covenant and agreement contained herein. Nothing in this Lease, including this
Section 2.04, shall be construed as consent by Landlord to Tenant retaining
possession of the Premises after the expiration or earlier termination of the
Lease Term and no acceptance by Landlord of payments from Tenant after the
expiration or earlier termination of the Lease Term shall be deemed to be other
than on account of the amount to be paid by Tenant in accordance with the
provisions of this Section 2.04, which provisions shall survive the expiration
or earlier termination of the Lease Term. If Tenant fails to surrender the
Premises upon the expiration or earlier termination of the Lease Term, in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold harmless Landlord (and Landlord’s members,
managers, partners, and shareholders, as applicable, and the affiliates,
employees, agents, and contractors of Landlord and its members, managers,
partners, and shareholders, as applicable) from all losses, liabilities,
damages, costs and expenses (including attorneys’ fees) resulting from such
failure, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom.

 

Section 2.05  Option to Extend Lease Term.

 

(a)  Grant of Option. Landlord hereby grants to Tenant two (2) options (each an
“Option”) to extend the Lease Term for an additional term of five (5) years each
(an “Extension”), on the same terms and conditions as set forth in this Lease
with a three percent (3%) annual increase in the Base Rent. The Option shall be
exercised only by written notice delivered to Landlord not more than three
hundred sixty (360) days and not less than ninety (90) days before the
expiration of the then current Lease Term. If Tenant fails to deliver Landlord
written notice of the exercise of the Option within the prescribed time period,
the Option shall lapse, and there shall be no further right to extend the Lease
Term. The Option shall be exercisable by Tenant on the express conditions that
(a) at the time of the exercise, Tenant shall not be in default under any of the
provisions of this Lease. Following Tenant’s timely and valid exercise of an
Option, Landlord shall prepare and Tenant shall execute and deliver to Landlord
an amendment to this Lease confirming the term of the Extension and the amount
of Base Rent payable by Tenant during the Extension.

 

(b)  Intentionally Omitted.

 

(c)  Intentionally Omitted.

 

(d)  Time of Essence. Time is of the essence with respect to Tenant’s exercise
of an Option granted in this Section 2.05.

 

(e)  Intentionally Omitted.

 

ARTICLE THREE BASE RENT

 

Section 3.01  Time and Manner of Payment. Base Rent for Lease Month I through
Lease Month 12 of the initial Lease Term shall be abated hereunder. On the first
day of Lease Month 13 of the initial Lease Term, Tenant shall pay Landlord
monthly Base Rent in the amount stated in Section 1.09(a) above for Lease Month
13. On the first day of the next Lease Month for which Base Rent is payable and
each Lease Month thereafter, Tenant shall pay Landlord monthly Base Rent in the
amount stated in Section 1.09(a) above, in advance. The Base Rent shall be
payable at Landlord’s address or at such other place as Landlord may designate
in writing. The term “Lease Month” shall mean each consecutive calendar month
during the Lease Term, including any extensions thereto, with the first Lease
Month commencing on the Lease Commencement Date if the Lease Commencement Date
is the first day of a calendar month; otherwise the first Lease Month shall
commence on the Lease Commencement Date and shall end on the last day of that
month. If the Lease Commencement Date is a day other than the first day of a
calendar month, then Lease Month I shall commence on the Lease Commencement Date
and shall end on the last day of that month.

 

3

 

 

Section 3.02  Security Deposit; Increases.

 

(a)  No later than September 1, 2017, Tenant shall deposit with Landlord a cash
Security Deposit in the amount set forth in Section 1,07 above. Landlord may
apply all or part of the Security Deposit to any unpaid rent due from Tenant. if
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord’s
written request. No interest shall be paid on the Security Deposit. Landlord
shall be required to keep the Security Deposit separate from its other accounts.
Landlord shall refund the portion of the Security Deposit to which Tenant is
entitled (if any) within sixty (60) days following the date that Tenant
surrenders possession of the Premises to Landlord in accordance with the terms
and conditions of this Lease.

 

Section 3.03  Application of Payments. Unless otherwise designated by Landlord
in its sole discretion, all payments received by Landlord from Tenant shall he
applied to the oldest payment obligation owed by Tenant to Landlord.

 

Section 3.04  Termination; Advance Payments. Upon termination of this Lease
under Article Seven (Damage or Destruction) of this Lease, or under Article
Fight (Condemnation) of this Lease, or any other termination not resulting from
Tenant’s default, and after Tenant has vacated the Premises in the manner
required by this Lease, Landlord shall promptly refund or credit to Tenant (or
Tenant’s successor) the unused portion of the Security Deposit, any advance rent
or other advance payments made by Tenant to Landlord, and any amounts paid for
Real Property Taxes (defined below) and insurance which apply to any time
periods after termination of this Lease.

 

ARTICLE FOUR  OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01  Additional Rent. All charges payable by Tenant under this Lease
other than Base Rent are called “Additional Rent.” All costs, expenses, and
obligations of any kind relating to the Premises shall be paid by Tenant and
Landlord shall be indemnified by Tenant against all such costs, expenses, and
obligations. Unless this Lease provides otherwise, Tenant shall pay all
Additional Rent on the first day of each Lease Month during the Lease Term. For
the avoidance of any doubt, Tenant shall pay Additional Rent during the entire
Lease Term, including any extensions thereto, without any abatement whatsoever.
The term “rent” or “Rent” shall mean Base Rent and Additional Rent. Without
limitation on other obligations of Tenant that shall survive the expiration or
earlier termination of the Lease Term, the obligation of Tenant to pay any
accrued but unpaid Rent shall survive the expiration or earlier termination of
the Lease Term. The failure of Landlord to timely furnish Tenant the amount of
the Rent shall not preclude Landlord from enforcing its rights to collect such
Rent.

 

Section 4.02  Property Taxes.

 

(a)  Real Property Taxes. Tenant shall pay all Real Property Taxes on the
Premises (including any fees, taxes or assessments against, or as a result of,
any tenant improvements installed on the Premises by or for the benefit of
Tenant) during the Lease Term. Landlord will bill Tenant monthly in advance for
one-twelfth (1/12) of the estimated amount of such Real Property Taxes for the
current tax year and Tenant shall pay Landlord the amount of such Real Property
Taxes, as Additional Rent. Landlord will pay such Real Property Taxes on or
before their due date. Any penalty caused by Tenant’s failure to timely make
such payments shall also be Additional Rent owed by Tenant immediately upon
demand.

 

(b)  Definition of “Real Property Taxes.” “Real Property Taxes” means: (i) all
real property taxes and assessments of any kind or nature, including without
limitation, any lee, license fee, license tax, business license fee, commercial
rental tax, levy, charge, assessment, penalty, or tax imposed by any taxing
authority against the Property; (ii) any tax on the Landlord’s right to receive,
or the receipt of, Rent or income from the Property or against Landlord’s
business of leasing the Property; (iii) any tax or charge for fire protection,
streets, sidewalks, water reclamation, road maintenance, refuse, or other
services provided to the Property by any governmental agency; (iv) any tax
imposed upon this transaction or based upon a re-assessment of the Property due
to a change of ownership, as defined by applicable law, or other transfer of all
or part of Landlord’s interest in the Property; and (v) any charge or fee
replacing any tax previously included within the definition of Real Property
Tax. “Real Property Tax” does not, however, include Landlord’s federal or state
income, franchise, inheritance, or estate taxes.

 

4

 



 

(c)  Intentionally Omitted.

 

(d)  Personal Property Taxes.

 

(i)  Tenant shall pay all taxes charged against trade fixtures, furnishings,
equipment or any other personal property belonging to Tenant. Tenant shall
diligently pursue the separate assessment of such personal property, so that it
is taxed separately from the Premises.

 

(ii)  If any of Tenant’s personal property is taxed with the Premises, Tenant
shall pay Landlord the taxes for the personal property within fifteen (15) days
after Tenant receives a written statement from Landlord for such personal
property taxes.

 

(e)  Use and Occupancy Taxes. Tenant shall also pay before any penalties or
fines are assessed to the appropriate governmental authority any use and
occupancy tax in connection with the Premises, in the event Landlord is required
by law to collect such tax, Tenant shall pay such use and occupancy tax to
Landlord as Additional Rein within ten (10) days of demand and Landlord shall
remit any amounts so paid to Landlord to the appropriate governmental authority
in a timely fashion.

 

Section 4.03  Utilities. Tenant shall pay, directly to the appropriate supplier,
the cost of all natural gas, heat, light, power, sewer service, telephone, fiber
optic, cable or other communications or data delivery services, water, refuse
disposal and other utilities and services supplied to and/or consumed at the
Premises. Tenant acknowledges and agrees that (1) this Lease is entirely
separate and distinct from and independent of any and all agreements that Tenant
may at any time enter into with any third party for the provision of utility
services or any other services, and (2) Landlord has no obligation of any kind
concerning the provision of any such services. Landlord shall not be liable for
any failure to furnish, stoppage of, or interruption in furnishing any of the
services or utilities described in this Section 4.03, when such failure is
caused by accident, breakage, repairs, strikes, lockouts, labor disputes, labor
disturbances, governmental regulation, civil disturbances, terrorist acts, acts
of war, moratorium or other governmental action, or any other cause beyond
Landlord’s reasonable control, and, in such event, Tenant shall not be entitled
to any damages nor shall any failure or interruption abate or suspend Tenant’s
obligation to pay rent as required under this Lease or constitute or be
construed as a constructive or other eviction of Tenant. Rather, in the event
any governmental authority or public utility promulgates or revises any law,
ordinance, rule or regulation, or issues mandatory controls or voluntary
controls relating to the use or conservation of energy, water, gas, or
electricity, the reduction of automobile or other emissions, or the provision of
any other utility or service, Landlord may take any reasonably appropriate
action to comply with such law, ordinance, rule, regulation, mandatory control
or voluntary guideline without affecting Tenant’s obligations under this Lease.
Tenant recognizes that security services, if any, provided by Landlord shall be
at Landlord’s sole expense at the Building and are for the protection of
Landlord’s property and under no circumstances shall Landlord be responsible
for, and Tenant waives any rights with respect to, providing security or other
protection for Tenant or its employees, invitees or property in or about the
Premises and Tenant shall not be responsible for the cost of any such services.

 

Section 4.04  Insurance Policies.

 

(a)  Liability Insurance. During the Lease Term, Tenant, at Tenant’s sole cost
and expense, shall maintain a policy of commercial general liability insurance
(or its equivalent) insuring Tenant against liability for bodily injury,
property damage (including loss of use of property) and personal injury arising
out of the operation, use or occupancy of the Premises. Tenant shall name
Landlord (and any affiliate, lender or property manager of Landlord designated
by Landlord) as an additional insured under such policy, and Tenant shall
provide Landlord with an appropriate “additional insured” endorsement to
Tenant’s liability insurance policy not less than ten (10) business days before
the early access to or occupancy of the Premises by Tenant or any other member
of the Tenant Group (defined below). The initial amount of such insurance shall
be not less than Two Million Dollars ($2,000,000.00) per occurrence_ The amount
nod coverage of such insurance shall not limit Tenant’s liability nor relieve
Tenant of any other obligation under this Lease. Tenant may satisfy its
obligations under this Section through the use of a combination of primary and
excess or umbrella coverage. Landlord may also obtain commercial general
liability insurance at its sole cost and expense in an amount and with coverage
determined by Landlord, insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Premises. The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.

 

5

 



 

(b)  Property and Rental Income Insurance. During the Lease Term, Landlord shall
maintain policies of insurance at Tenant’s sole cost and expense (as Additional
Rent) covering loss of or damage to the Premises and the Building improvements
owned by Landlord in the full amount of their replacement cost, with such
policies providing protection against loss or damage due to fire or other perils
covered by the “Causes of Loss—Special Form” policy (or a similar policy
containing equivalent coverage). Landlord, at Tenant’s sole cost and expense (as
Additional Rent), shall have the right to obtain flood insurance. Landlord at
its expense may acquire other forms of insurance. Landlord shall not obtain
insurance for Tenant’s fixtures or equipment or building improvements installed
by Tenant on the Premises. During the Lease Term, Landlord may also, at its sole
cost and expense, maintain a rental income insurance policy, with loss payable
to Landlord, in an amount equal to one year’s Base Rent, plus one year’s
estimated recurring Additional Rent. Tenant shall not do or permit anything to
he done which invalidates any such insurance policies.

 

(c)  Payment of Premiums. Tenant shall pay its premiums for the insurance
policies described in Sections 4.04(a)-(b) above, and Landlord shall pay all
premiums for non-primary commercial general liability or other insurance which
Landlord elects to obtain as provided in Section 4.04(a)-(b) above. Subject to
the provisions of Section 2.03 above, prior to the Lease Commencement Date,
Tenant shall deliver to Landlord (a) either (i) a certificate of insurance (in
form reasonably acceptable to Landlord) executed by an authorized officer or
agent of the insurance company, certifying that the insurance that Tenant is
required to maintain under this Section 4,04 is in full force and effect and
containing such other information Landlord reasonably requires, or (ii) copies
of the required policies of insurance or other satisfactory evidence (on which
Landlord can reasonably rely) that the insurance Tenant is required to maintain
under this Section 4.04 is in full force and effect, and (b) any endorsements to
Tenant’s insurance policies required by this Section 4.04. At least thirty (30)
days prior to the expiration of any insurance coverage Tenant is required to
maintain under this Section 4.04, Tenant shall deliver to Landlord a certificate
of insurance (in form acceptable to Landlord) or other satisfactory evidence (on
which Landlord can reasonably rely) verifying the timely renewal of such
coverage.

 

(d)  General Insurance Provisions.

 

(i)  Any insurance that Tenant is required to maintain under this Lease shall
include a provision (by endorsement, if necessary) that requires the insurance
carrier to give Landlord and Landlord’s lender (if requested) not less than
thirty (30) days’ written notice prior to any cancellation (whether by Tenant or
the insurer) or modification of such coverage, including the cancellation
(whether by Tenant or the insurer) or modification of any required endorsements.

 

(ii)  If Tenant fails to deliver to Landlord or Landlord’s lender (if requested)
any certificate of insurance or endorsement required under this Lease within the
prescribed time period or it’ any such policy is canceled or modified during the
Lease Term without Landlord’s consent, Landlord may obtain such insurance for
Landlord’s sole benefit (but is under no obligation to do so), in which case
Tenant shall reimburse Landlord for the reasonable cost of such insurance within
fifteen (15) days after receipt of a statement that indicates the cost of such
insurance. If Tenant fails to carry the required insurance, such failure shall
automatically be deemed in he a covenant by Tenant to self-insure such required
coverage.

 

(iii)  Tenant shall maintain all insurance required under this Lease with
companies duly authorized to issue insurance policies in the State in which the
Premises is located and holding a Financial Strength Rating of “A” or better,
and a Financial Size Category of “XII” or larger, based on the most recent
published ratings of the A.M. Best Company. Landlord and Tenant acknowledge the
insurance markets are rapidly changing and that insurance in the form and
amounts described in this Section 4.04 may not be available in the future. If at
any time during the Lease Term, Tenant is unable to obtain and maintain the
insurance required under this Lease, Tenant shall nevertheless maintain
insurance coverage which is (I) customary and commercially reasonable in the
insurance industry for Tenant’s type of business, as that coverage may change
from time to time, and (2) reasonably acceptable to Landlord. Landlord makes no
representation as to the adequacy of such insurance to protect Landlord’s or
Tenant’s interests, if Tenant believes that any such insurance coverage is
inadequate, Tenant shall obtain any such additional property or liability
insurance which Tenant deems necessary to protect Landlord and Tenant.

 

6

 





 

(iv)  Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant each hereby waives any and all rights of recovery against the other, or
against the members, managers, officers, employees, agents or representatives of
the other (whether such right of recovery arises from a claim based on
negligence or otherwise), for loss of or damage to its property or the property
of others under its control, if such loss or damage is covered by any insurance
policy in force (whether or not described in this Lease) at the time of such
loss or damage. To the extent required under their respective policies of
insurance, Landlord and Tenant shall give notice to the insurance carriers of
this mutual waiver of claims and confirm that their respective policies of
insurance do not prohibit this waiver and include a corresponding waiver of
subrogation by the insurer.

 

(v)  Tenant shall not do or permit to be done any act or thing upon the Premises
which would (a) jeopardize or be in conflict with the property insurance
policies covering the Premises or fixtures or property in the Premises; (b)
increase the rate of property insurance applicable to the Premises to an amount
higher than it otherwise would be for general office and warehouse use of the
Premises; or (c) subject Landlord to any liability or responsibility for injury
to any person or persons or to property by reason of any business or operation
being conducted at the Premises.

 

(vi)  Tenant shall, at its sole cost and expense, keep in full force and effect
during the Lease Term the following additional coverage: (1) workers’
compensation insurance as required by state law; and (2) employer’s liability
insurance. Such property insurance policies of Tenant shall contain an agreed
amount endorsement in lieu of a co-insurance clause, and shall be written as
primary policies, not contributing with and not supplemental to the property
insurance coverage that Landlord is required to carry pursuant to Section
4.04(b) above. Tenant may satisfy its liability insurance obligations under this
subsection through the use of a combination of primary and excess or umbrella
coverage. Tenant shall be solely responsible for payment of the entirety of any
self-insured retention or deductible amount under Tenant’s insurance policies.

 

(vii)  If Tenant carries any of the liability insurance required hereunder in
the form of a policy covering more than one location, any certificate required
hereunder shall make specific reference to the Premises. In addition, any such
policy shall contain a “per location” or “Designated Locations(s) General
Aggregate” (or comparable) endorsement assuring that any aggregate limit under
such policy shall apply separately to the Premises and that the insurer
(hereunder shall provide written notice to Landlord if the available portion of
such aggregate is reduced to less than the minimum amounts required under
Section 4.04(a) above by either payment of claims or the establishment of
reserves for claims (in which case Tenant shall be obligated to take immediate
steps to increase the amount of its insurance coverage in order to satisfy the
minimum requirements set forth in Section 4.04(a) above).

 

(viii)  Tenant’s insurance obligations under this Section 4.04 are separate and
independent obligations of Tenant, and are expressly not dependent or
conditioned on any other obligations of Tenant under this Lease.

 

Section 4.05  Common Areas; Use, Maintenance and Costs.

 

(a)  Common Areas. As used in this Lease, “Common Areas” shall mean all areas of
the Premises outside of the Building, including, but not limited to, parking
areas, driveways, sidewalks, loading areas, access roads, corridors, landscaping
and planted areas,

 

(b)  Use of Common Areas. Tenant shall have the right to use the Common Areas
for the purposes intended. Notwithstanding any language to the contrary in this
Lease, Tenant’s right to use the Common Areas shall automatically terminate upon
termination of this Lease or upon termination of Tenant’s right to possess the
Premises.

 



7

 



 

(c)  Maintenance of Common Areas. Tenant shall maintain the Common Areas in good
order, condition and repair, consistent with, in Tenant’s sole discretion, an
industrial/commercial real property development in the Las Vegas, Nevada market.
Tenant shall pay one hundred percent (100%) of all costs incurred for the
operation and maintenance of the Common Areas (the “Common Area Costs”). Common
Area Costs include, but are not limited to, all costs and expenses for the
following: utilities, water and sewage charges; maintenance of signs;
maintenance of any ESFR fire system and pump (including testing, monitoring and
servicing); maintenance of landscaped areas; association dues; all property
taxes and assessments levied on or attributable to the Common Areas and all
Common Area improvements; all personal property taxes levied on or attributable
to personal property used in connection with the Common Areas; the cost of
improvements made subsequent to the initial development of the Premises to
comply with the requirements of any law, ordinance, code, rule or regulation,
including, without limitation, any “green building” laws; fees for required
licenses and permits; repairing, resurfacing, repaving, maintaining, painting,
lighting, cleaning, refuse removal, security and similar items for the Premises;
the cost of service contracts and maintenance expenses for heating and air
conditioning systems, except to the extent undertaken by Tenant pursuant to
Section 6.04(a) below; the costs of operating and maintaining any on-site or
off-site storm water detention facilities benefiting the Premises; the cost of
service contracts and maintenance expenses for the roof of the Premises;
exterior painting, sealing and restriping and/or resurfacing and repaving of the
parking lot, driveways, and other paved areas. Common Area Costs shall not
include depreciation of real property which forms part of the Common Areas.

 

(d)  Landscaped and Paved Areas. Consistent with Section 4.05(c) above, Tenant
shall maintain, as a Common Area Cost, the landscaped and paved areas of the
Premises. Such maintenance shall include gardening, tree trimming, replacement
or repair of landscaping, landscape irrigation systems and similar items. Such
maintenance shall also include sweeping and cleaning of asphalt, concrete or
other surfaces on the driveway, parking areas, yard areas, loading areas or
other paved or covered surfaces

 

(e)  Payment. Tenant shall pay all Common Area Costs (prorated for any
fractional month) as provided below in this Section 4.05(e).

 

Section 4.06  Late Charges. Tenant’s Niue to pay rent promptly may cause
Landlord to incur unanticipated costs. The exact amount of such costs is
impractical or extremely difficult to ascertain. Such costs may include, but are
not limited to, processing and accounting charges and late charges which may be
imposed on Landlord by any ground lease, mortgage or trust deed encumbering the
Premises. Therefore, if Landlord does not receive any rent payment within five
(5) days after it becomes due, Tenant shall pay Landlord a late charge equal to
five percent (5%) of the overdue amount. The parties agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of such late payment. If Tenant shall be served with a demand for payment
of past due rent or any other charge, any payments tendered thereafter to cure
any default of Tenant shall be made only by cashier’s check, wire transfer, or
other immediately available funds.

 

Section 4.07  Interest on Past Due Obligations. In addition to any late charge
imposed pursuant to Section 4.06 above, any amount owed by Tenant to Landlord
which is not paid within five (5) days after it becomes due shall bear interest
at the rate of eight percent (8%) per annum from the due date of such amount
(“Interest”); provided, however, that no interest shall be payable on any late
charges imposed on Tenant under this Lease. The payment of interest on such
amounts shall not excuse or cure any default by Tenant under this Lease. If the
interest rate specified in this Section 4.07, or any other charge or payment due
under this Lease which may be deemed or construed as interest, is higher than
the rate permitted by law, such interest rate is hereby decreased to the maximum
legal interest rate permitted by law.

 

Section 4.08  Payment of Additional Rent. The Additional Rent provided to be
paid hereunder in Section 1.09(b) shall be paid in advance by Tenant on the
first day of each month without further demand or any deduction, offset, or
set-off whatsoever. Such Additional Rent shall be held by Landlord for the
payment of the Operating Costs, including all Real Property Taxes for which
Tenant is liable under of this Lease, charges for water and any utilities not
paid directly by Tenant under of this Lease, all insurance premiums for which
Tenant is liable under of this Lease, Tenant’s pro-rata share of common area
costs under of this Lease, all maintenance and repair costs for which Tenant is
liable under Section 6.04 of this Lease, and all other Operating Costs payable
by Tenant hereunder. Should actual Operating Costs as adjusted to an average
monthly cost exceed the amount in Section 1.09(h), the Landlord may increase the
Additional Rent in Section 1.09(b) based upon Landlord’s experience and
reasonable anticipation or future costs. Such adjustments shall be effective as
of the next Rent payment date after notice to Tenant.

 

8

 





 

ARTICLE FIVE USE OF PROPERTY

 

Section 5.01  Permitted Uses. Tenant may lawfully use the Premises only for the
Permitted Uses set forth in Section 1.06 above; provided that such Permitted
Uses (i) do not create any unusual or atypical wear and tear on the Building or
decrease the value of the Premises; (ii) do not create any risk of Environmental
Damages or Hazardous Material contamination on the Premises; (iii) do not create
a nuisance under Applicable Laws; (iv) do not include storage of Hazardous
Materials (defined below) (other than those permitted under Section 5.03 below)
or explosives; and (v) are legally permissible and lawful uses of the Premises.

 

Section 5.02  Manner of Use. Tenant shall not cause or permit the Premises to be
improved or used in any way which constitutes a violation of any applicable law,
statute, ordinance, or governmental regulation or order, or other governmental
requirement now in force or which may hereafter be enacted or promulgated,
including, without limitation, any future applicable “green building” ordinance,
law or regulation or any ordinance, law, or regulation concerning the
cultivation, production, and sale of controlled substances (collectively,
“Applicable Laws”), or which constitutes a nuisance or waste. Tenant shall
obtain and pay for all permits required for Tenant’s occupancy of the Premises,
and for all business licenses, and shall promptly take all actions necessary to
comply with all applicable statutes, ordinances, rules, regulations, orders and
requirements regulating the use by Tenant of the Premises, including without
limiting to the Occupational Safety and Health Act. Tenant, at Tenant’s sole
cost and expense, shall be responsible for the installation of any fire hose
valves, draft curtains, smoke venting and any additional fire protection systems
(including, without limitation, fire extinguishers) that may be required by the
fire department or any governmental agency based on Tenant’s use. Tenant shall,
at its sole cost and expense, promptly comply with any Applicable Laws which
relate to (or are triggered by) (i) Tenant’s use of the Premises, and (ii) any
alteration or any tenant improvements made by Tenant or at the request of
Tenant. Should any standard or regulation now or hereafter be imposed on Tenant
by any federal, state or local governmental body charged with the establishment,
regulation and enforcement of occupational, health, environmental or safety
standards, then Tenant agrees, at its sole cost and expense, to comply promptly
with such standards or regulations, including, without limitation, any
governmental requirement to obtain and maintain permits for the use or operation
of any equipment at the Premises or regulating effluent discharges in the course
of Tenant’s operations at the Premises. The final judgment of any court of
competent jurisdiction or the admission of Tenant in any judicial action,
regardless of whether Landlord is a party thereto, that Tenant has violated any
Applicable Laws, shall he conclusive of that fact as between Landlord and
Tenant. Tenant shall promptly notify Landlord in writing of any water
infiltration at the Premises.

 

Section 5.03  Hazardous Materials.

 

5.03.1 Definitions.

 

A.  “Hazardous Material” means any substance, whether solid, liquid or gaseous
in nature:

 

(i)  the presence of which requires investigation or remediation under any
federal, state or local statute, regulation, ordinance, order, action, policy or
common law; or

 

(ii)  which is or becomes defined as a “hazardous waste,” “hazardous substance,”
pollutant or contaminant under any federal, state or local statute, regulation,
rule or ordinance or amendments thereto including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
section 9601 et seq.) and/or the Resource Conservation and Recovery Act (42
U.S.C. section 6901 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. section 1801 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
section 1251 et seq.), the Clean Air Act (42 U.S.C. section 7401 et seq.), the
Toxic Substances Control Act, as amended (IS U.S.C. section 2601 et seq.), and
the Occupational Safety and Health Act (29 U.S.C. section 651 et seq.), as these
laws have been amended or supplemented; or

 

9

 

 

(iii)  which is toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic, or otherwise hazardous or is or becomes regulated by
any governmental authority, agency, department, commission, board, agency or
instrumentality of the United States, the State of Nevada or any political
subdivision thereof; or

 

(iv)  the presence of which on the Premises causes or threatens to cause a
nuisance upon the Premises or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the Premises; or

 

(v)  the presence of which on adjacent properties could constitute a trespass by

 

(vi)  without limitation which contains gasoline. diesel fuel or other petroleum
hydrocarbons; or

 

(vii)  without limitation which contains polychlorinated biphcnyls (PCBs),
asbestos or urea formaldehyde foam insulation; or

 

(viii)  without limitation which contains radon gas.

 

B.  “Environmental Requirements” means all applicable present and future:

 

(i)  statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items
(including, but not limited to those pertaining to reporting, licensing,
permitting, investigation and remediation), of all Governmental Agencies; and

 

(ii)  all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to the protection of human health or the
environment, including, without limitation, all requirements pertaining to
emissions, discharges, releases, or threatened releases of Hazardous Materials
or chemical substances into the air, surface water, groundwater or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Materials or chemical substances,

 

C.  “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses (including the expense of investigation and defense of any
claim, whether or not such claim is ultimately defeated, or the amount of any
good faith settlement or judgment arising from any such claim) of whatever kind
or nature, contingent or otherwise, matured or un-matured, foreseeable or
unforeseeable (including without limitation reasonable attorneys’ fees and
disbursements and consultants’ fees) any of which are incurred at any time as a
result of the existence of Hazardous Material upon, about, or beneath the
Premises or the Premises or migrating or threatening to migrate to or from the
Premises or the Premises, or the existence of a violation of Environmental
Requirements pertaining to the Premises or the Premises and the activities
thereon, regardless of whether the existence of such Hazardous Material or the
violation of Environmental Requirements arose prior to the present ownership or
operation of the Premises. Environmental Damages include, without limitation:

 

(i)  damages for personal injury, or injury to property or natural resources
occurring upon or off of the Premises, including, without limitation, the cost
of demolition and rebuilding of any improvements on real property, interest, and
penalties;

 

(ii)  fees, costs or expenses incurred for the services of contractors, experts,
laboratories and all other costs incurred in connection with the investigation
or remediation of such Hazardous Materials or violation of such Environmental
Requirements, including, but not limited to, the preparation of any feasibility
studies or reports or the performance of any cleanup, remediation, removal,
response, abatement, containment, closure, restoration or monitoring work
required by any Governmental Agency or reasonably necessary to make full
economic use of the Premises and the Premises or any other property in a manner
consistent with its current use or otherwise expended in connection with such
conditions, and including, without limitation, any attorneys’ fees, costs and
expenses incurred in enforcing the provisions of this Lease or collecting any
sums due hereunder; and

 

10

 



 

(iii)  liability to any third person or Governmental Agency to indemnify such
person or Governmental Agency for costs expended in connection with the items
referenced in subsection (ii) above.

 

D.  “Governmental Agency” means all governmental agencies, departments,
commissions, boards, bureaus or instrumentalities of the United States, states,
counties, cities and political subdivisions thereof.

 

E.  The “Tenant Croup” means Tenant, Tenant’s successors, assignees, guarantors,
officers, members, managers, directors, agents, employees, contractors,
invitees, permitees or other parties under the supervision or control of Tenant
during the Lease Term with the permission or knowledge of Tenant, other than
Landlord or Landlord’s agents or employees.

 

5.032 prohibitions.

 

A.  Other than (i) normal quantities of general office and cleaning supplies
containing deminimis amounts of Hazardous Material, (ii) those Hazardous
Materials that may be contained within vehicles, equipment, and machinery
operated at the Premises (e.g., fuel in a vehicle’s tank) or contained in
original packaging from manufacturer and temporarily held by Tenant while in
transit, so long as such items are handled by Tenant in strict compliance with
all Environmental Requirements, and (iii) except as specified on Exhibit “13”
attached hereto, Tenant shall not cause, permit or suffer any Hazardous Material
to be brought upon, treated, kept, stored, disposed of, discharged, released,
produced, manufactured, generated, refined or used upon, about or beneath the
Premises by the Tenant Group, or any other person without the prior written
consent of Landlord. From time to time during the Lease Term, Tenant may request
Landlord’s approval of Tenant’s use of other Hazardous Materials, which approval
may be withheld in Landlord’s sole discretion. Before the date of Tenant’s early
access to or occupancy of the Premises, Tenant shall provide to Landlord for
those Hazardous Materials described on Exhibit “B”: (a) a description of
handling, storage, use and disposal procedures; and (b) all “community right to
know” plans or disclosures and/or emergency response plans which Tenant is
required to supply to local Governmental Agencies pursuant to any Environmental
Requirements.

 

B.  Tenant shall not cause, permit or suffer the existence or the commission by
the Tenant Group, or by any other person, of a violation of any Environmental
Requirements upon, about or beneath the Premises or the Premises.

 

C.  Tenant shall neither create or suffer to exist, nor permit the Tenant Group
to create or suffer to exist any lien, security interest or other charge or
encumbrance of any kind with respect to the Premises or the Premises, including
without limitation, any lien imposed pursuant to section 107(f) of the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. section 9607(l)) or any
similar state statute.

 

D.  Tenant shall not install, operate or maintain any above or below grade tank,
sump, pit, pond, lagoon or other storage or treatment vessel or device on the
Premises without Landlord’s prior written consent, which may he withheld in
Landlord’s sole and absolute discretion.

 

5.03.3 Indemnity.

 

A.  Tenant, its successors, assigns and guarantors, agree to indemnify, defend,
reimburse and hold harmless:

 

(i)  Landlord; and

 

(ii)  any other person who acquires all or a portion of the Premises in any
manner (including purchase at a foreclosure sale) or who becomes entitled to
exercise the rights and remedies of Landlord under this Lease: and

 



11

 

 

(iii)  the directors, officers, shareholders, employees, partners, members,
managers, agents, contractors, subcontractors, experts, licensees, affiliates,
lessees, Mortgagees, trustees, heirs, devisees, successors, assigns and invitees
of Landlord and such persons;

 

from and against any and all Environmental Damages which exist as a result of
the willful activities or negligence of the Tenant Group or which exist as a
result of the breach of any warranty or covenant or the inaccuracy of any
representation of Tenant contained in this Lease, or by Tenant’s remediation of
the Premises or the Premises or failure to meet its obligations contained in
this Section 5.03.

 

B.  The obligations contained in this Section 5.03.3 shall include, but not be
limited to, the burden and expense of defending all claims, suits and
administrative proceedings, even if such claims, suits or proceedings are
groundless, false or fraudulent, and conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against such indemnified persons.
Landlord, at its sole expense, may employ additional counsel of its choice to
associate with counsel representing Tenant.

 

C.  Landlord shall have the right but not the obligation to join and participate
in, and control, if it so elects, any legal proceedings or actions initiated in
connection with Tenant’s activities. Landlord may also negotiate, defend,
approve and appeal any action taken or issued by any applicable governmental
authority with regard to contamination of the Premises or the Premises by a
Hazardous Material.

 

D.  The obligations of Tenant in this Section 5.03.3 shall survive the
expiration or termination of this Lease.

 

E.  The obligations of Tenant under this Section 5,03.3 shall not be affected by
any investigation by or on behalf of Landlord, or by any information which
Landlord may have or obtain with respect thereto.

 

5.03.4 Obligation to Remediate. In addition to the obligation of Tenant to
indemnify Landlord pursuant to this Lease, Tenant shall, upon approval and
demand of Landlord, at its sole cost and expense and using contractors
reasonably approved by Landlord, promptly take all actions to remediate the
Premises and the Premises which are required by any Governmental Agency, or
which arc reasonably necessary to mitigate Environmental Damages or to allow
full economic use of the Premises and the Premises, which remediation is
necessitated from the presence upon, about or beneath the Premises and the
Premises, at any time during or upon termination of this Lease (whether
discovered during or following the Lease Term), of a Hazardous Material or a
violation of Environmental Requirements existing as a result of the willful
activities or negligence of the Tenant Group. Tenant shall take all actions
necessary to restore the Premises and the Premises to the condition existing
prior to the introduction of Hazardous Material upon, about or beneath the
Premises and the Premises, notwithstanding any lesser standard of remediation
allowable under Applicable Law or governmental policies.

 

5.03.5 Right to Inspect. Landlord shall have the right in its sole and absolute
discretion, but not the duty, to enter and conduct an inspection of the
Premises, including invasive tests, at any reasonable time but with reasonable
advance written notice to Tenant to determine whether Tenant is complying with
the terms of this Lease, including but not limited to the compliance of the
Premises and the activities thereon with Environmental Requirements and the
existence of Environmental Damages as a result of the condition of the Premises
or surrounding properties and activities thereon. Landlord shall have the right,
but not the duty, to retain any independent professional consultant (the
“Consultant”) to enter the Premises to conduct such an inspection or to review
any report prepared by or for Tenant concerning such compliance. The cost of the
Consultant shall he paid by Landlord unless such investigation discloses a
violation of any Environmental Requirement by the Tenant Group or the existence
of a Hazardous Material on the Premises or any other property caused by the
willful activities or negligence of the Tenant Group (other than Hazardous
Materials used in compliance with all Environmental Requirements and previously
approved by Landlord), in which case Tenant shall pay the cost of the
Consultant. Tenant hereby grants to Landlord, and the agents, employees,
consultants and contractors of Landlord the right, with reasonable advance
written notice to Tenant, to enter the Premises to perform such tests on the
Premises as arc reasonably necessary to conduct such reviews and investigations.
Landlord shall use commercially reasonable efforts to minimize interference with
the business of Tenant.

 

12

 

 

5.03.6   Notification. If Tenant shall become aware of or receive notice or
other communication concerning any actual, alleged, suspected or threatened
violation of Environmental Requirements, or liability of Tenant for
Environmental Damages in connection with the Premises or past or present
activities of any person thereon, including but not limited to notice or other
communication concerning any actual or threatened investigation, inquiry,
lawsuit, claim, citation, directive, summons, proceeding, complaint, notice,
order, writ, or injunction, relating to same, then Tenant shall deliver to
Landlord within ten (10) days of the receipt of such notice or communication by
Tenant, a written description of said violation, liability, or actual or
threatened event or condition, together with copies of any documents evidencing
same. Receipt of such notice shall not be deemed to create any obligation on the
part of Landlord to defend or otherwise respond to any such notification.

 

If requested by Landlord, Tenant shall disclose to Landlord the names and
amounts of all Hazardous Materials other than general office and cleaning
supplies referred to in 5.03.2 of this Lease, which were used, generated,
treated, handled, stored or disposed of on the Premises or which Tenant intends
to use, generate, treat, handle, store or dispose of on the Premises. The
foregoing in no way shall limit the necessity for Tenant obtaining Landlord’s
consent pursuant to 5.03.2 of this Lease.

 

5.03.7 Reserved.

 

5.03.8 Assignment and Subletting. In the event this Lease provides that Tenant
may assign this Lease or sublet the Premises subject to Landlord’s consent
and/or certain other conditions, and if the proposed assignee’s or subtenant’s
activities in or about the Premises involve the use, handling, storage or
disposal of any Hazardous Materials other than those used by Tenant and in
quantities and processes similar to Tenant’s uses in compliance with this Lease,
(i) it shall be reasonable for Landlord to withhold its consent to such
assignment or sublease in light of the risk of contamination posed by such
activities and/or (ii) Landlord may, in its sole and absolute discretion, impose
an additional condition to such assignment or sublease which requires Tenant to
reasonably establish that such assignee’s or subtenant’s activities pose no
materially greater risk of contamination to the Premises than do Tenant’s
permitted activities in view of: (a) the quantities, toxicity and other
properties of the Hazardous Materials to be used by such assignee or subtenant;
(b) the precautions against a release of Hazardous Materials such assignee or
subtenant agrees to implement; (c) such assignee’s or subtenant’s financial
condition as it relates to its ability to fund a major clean-up; and (d) such
assignee’s or subtenant’s policy and historical record respecting its
willingness to respond to the clean-up of a release of Hazardous Materials.

 

5.03.9   Survival of Hazardous Materials Obligation. Tenant’s bread of any of
its covenants or obligations under this Section 5.03 shall constitute a material
default under this Lease. The obligations of Tenant under this Section 5.03
shall survive the expiration or earlier termination of this Lease without any
limitation, and shall constitute obligations that are independent and severable
from Tenant’s covenants and obligations to pay rent under this Lease.

 

Section 5.04  Auctions and Signs. Tenant shall not conduct or permit any
auctions or sheriff’s sales at the Premises. Tenant, at its sole cost and
expense, may, with the prior written consent of Landlord, which consent shall
not be unreasonably withheld, install any identification signs (“Signs”) at the
Premises; provided, however, that (i) the Signs shall comply with all applicable
governmental rules and regulations and the covenants, conditions and
restrictions governing the Premises; and (ii) Tenant shall be responsible for
all costs incurred in connection with the design, construction, installation,
repair and maintenance of the Signs. Upon the expiration or earlier termination
of this Lease, Tenant shall cause the Signs to be removed and shall repair any
damage caused by such removal (including, but not limited to, patching and
painting), all at Tenant’s sole cost and expense.

 

Section 5.05  Indemnity. To the extent permitted by Applicable Law, Tenant shall
indemnify, defend, protect and hold harmless Landlord (and Landlord’s members,
managers, partners, and shareholders, as applicable, and the affiliates,
employees, agents, and contractors of Landlord and its members, managers,
partners, and shareholders, as applicable) and Landlord’s property manager from
any and all costs, claims, loss, damage, expense and liability (including
without limitation court costs, litigation expenses, and reasonable attorneys’
fees) incurred in connection with or arising from: (a) Tenant’s use of the
Premises and the Common Areas, including, but not limited to, those arising from
any accident, incident, injury or damage, however and by whomsoever caused
(except to the extent of any claim arising out of Landlord’s gross negligence or
willful misconduct), to any person or property occurring in or about the
Premises; (h) the conduct of Tenant’s business or anything else done or
permitted by Tenant to be done in or about the Premises; (c) any breach or
default in the performance of Tenant’s obligations under this Lease; (d) any
misrepresentation or breach of warranty by Tenant under this Lease; or (e) other
acts or omissions of Tenant. As used in this Section, the term “Tenant” shall
include Tenant’s employees, agents, contractors and invitees, if applicable. The
provisions of this Section 5.05 shall survive the expiration or earlier
termination of this Lease with respect to any claims or liability occurring
prior to such expiration or earlier termination, and shall constitute
obligations that are independent and severable from Tenant’s covenants and
obligations to pay rent under this Lease.

 

13

 



 

Section 5.06  Landlord’s Access. Landlord reserves the right at all reasonable
times and upon reasonable notice to Tenant to enter the Premises to (a) inspect
it: (b) show the Premises to prospective purchasers, mortgagees or tenants, or
to the ground or underlying lessors; (c) post notices of non-responsibility; (d)
alter, improve or repair the Premises; or (e) place “For Sale” and “For Lease”
signs on the Premises during the last one hundred eighty (180) days of the Lease
Term. Notwithstanding anything to the contrary contained in this Section 3.06,
Landlord may enter the Premises at any time to (A) perform services required of
Landlord; (B) take possession due to any breach of this Lease, in the manner
provided in this Lease, and consistent with Applicable Law; and (C) perform any
covenants of Tenant which Tenant fails to perform. Any such entries shall be
without the abatement of Rent and shall include the right to lake such
reasonable steps as required to accomplish the stated purposes. For each of the
above purposes, Landlord may request and Tenant shall provide a key with which
to unlock all the doors in the Premises. In an emergency, Landlord shall have
the right to use any means that Landlord may deem proper to open the doors in
and to the Premises. Any entry into the Premises in the manner described above
shall not be deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or an actual or constructive eviction of Tenant from any portion
of the Premises. In addition to Landlord’s access described herein, Tenant
agrees that Landlord may enter upon the Premises no less frequently than monthly
during the buildout phase and thereafter no less than every 90 days during
operation to evaluate building, so long as such entry does not violate any laws
applicable to Tenant’s operations conducted on the Premises.

 

Section 5.07  Vehicle Parking. Tenant shall be entitled to use all spaces in the
vehicle parking area located adjacent to the Premises, as described in Section
1.04, and as shown on Exhibit “A” attached hereto, without paying any additional
Rent, other than the usual charges pertaining to the operation and maintenance
of the Common Areas.

 

Section 5.08  Quiet Possession. If Tenant pays the rent and observes and
performs all other terms, covenants and conditions on Tenant’s part to be
observed and performed under this Lease, Landlord agrees to defend Tenant’s
right to quiet enjoyment of the Premises for the Lease Term against any party
claiming by, through or under Landlord, subject to the provisions of this Lease.
Landlord hereby represents and warrants to Tenant and Tenant’s lenders that
Landlord owns lee simple title to the Premises and has the legal right, power
and authority to enter into this Lease and this Lease upon execution shall be
binding upon Landlord in accordance with its terms.

 

ARTICLE SIX  CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01  Existing Conditions. Tenant accepts the Premises in its “as-is”
condition as of the earlier of Tenant’s occupancy of the Premises or the Lease
Commencement Date, subject to all recorded matters, laws, ordinances, and
governmental regulations and orders. Except as expressly provided in this Lease,
Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representations or warranties, express or implied, whatsoever with respect to
the condition of the Premises, the Building or any portion of the Premises, or
any buildings or other improvements on or comprising a part of either of same,
nor with respect to the fitness or suitability thereof for any particular use or
purpose, and Tenant hereby waives any and all such warranties, express or
implied, including specifically but without limitation any warranty or
representation of suitability. Tenant represents and warrants that Tenant has
made its own inspection of and inquiry regarding the condition of the Premises
(or has had the opportunity to do so) and is not relying on any representations
of Landlord with respect thereto.

 

Section 6.02  Exemption of Landlord from Liability. To the extent permitted by
Applicable Law, Landlord shall not be liable for (and Tenant assumes the risk
of) any damage or injury to the person business (or any loss of income
therefrom), goods, wares, merchandise or other property of Tenant, Tenant’s
employees, invitees, customers or any other person in or about the Premises,
whether such damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or rain; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (e) conditions arising in or about the
Premises or upon other portions of the Premises, or from other sources or
places; or (d) criminal acts or entry by unauthorized persons into the Premises
or the Building. Landlord shall not be liable for any such damage or injury even
though the cause of or the means of repairing such damage or injury arc not
accessible to Tenant. The provisions of this Section 6.02 shall not, however,
exempt Landlord from liability to the extent of Landlord’s gross negligence or
willful misconduct, and arc subject to Section 4.04(d)(iv) above.

 

14

 



 

Section 6.03  Landlord’s Obligations.

 

(a)  Except as provided in Article Seven (Damage or Destruction) and Article
Nine (Condemnation), Landlord shall keep the following in good order, condition
and repair (subject to ordinary wear and tear), including replacement, as
needed: structural portions of the foundations, exterior walls and roof
(including the roof membrane) of the Premises (including painting the exterior
surface of the exterior walls of the Premises as often as is necessary, in
Landlord’s reasonable judgment. Landlord shall not be obligated to maintain or
repair (or replace) the floor, windows, doors, plate glass or the interior
surfaces of exterior walls. Landlord shall make repairs required under this
Section 6.03 within a reasonable time after receipt of written notice from
Tenant of the need for such repairs.

 

(b)  Except for the structural portions of (i) the foundations, (ii) the
exterior walls, and (iii) the roof of the Premises, which shall remain
Landlord’s responsibility, Tenant shall pay or reimburse Landlord for all costs
Landlord incurs under Section 6.03(a) above as Common Area Costs, as provided in
Section 4.05 of this Lease.

 

Section 6.04  Tenant’s Obligations.

 

(a)  Except as provided in Section 4.05(c) above with respect to Landlord’s
obligations for the performance of certain work at the Premises that is the
subject of Section 6.03 (Landlord’s Obligations) above, Article Seven (Damage or
Destruction) below, and Article Eight (Condemnation) below, Tenant, at Tenant’s
sole cost and expense, shall keep all portions of the Premises (including
structural, nonstructural, interior, exterior, systems and equipment including
HVAC) in good order, condition and repair. If any portion of the Premises or any
system or equipment in the Premises that Tenant is obligated to repair cannot be
fully repaired or restored, Tenant shall, upon providing Landlord with
reasonable prior written notice of the scope and cost of replacement, and
subject to Landlord’s approval of the same, promptly replace such portion of the
Premises or system or equipment in the Premises. The cost of such replacement
shall be amortized over the useful life as reasonably determined by Landlord,
and Tenant shall only be liable for that portion of the cost which is applicable
to the remaining Lease Term (as it may be extended) (the “Useful Life
Allocation”), and if the full replacement cost is initially borne by Tenant,
Landlord shall reimburse Tenant or provide Tenant with a credit against future
Additional Rent obligations in an amount equal to Landlord’s share of such total
cost. Tenant shall maintain a reasonable preventive maintenance service contract
providing for the regular inspection and maintenance of the Premises’ heating
and air conditioning systems (the “HVAC Systems”) by a licensed heating and air
conditioning contractor, unless Landlord is obligated to maintain all or a
portion of such equipment pursuant to Section 6.03(a) above, or unless Landlord
makes the election described in the next succeeding sentence. It is the
intention of Landlord and Tenant that, at all times during the Lease Term,
Tenant shall maintain the Premises in an attractive, first-class and fully
operative condition. Without limiting the generality of the provisions contained
above in this Section 6.04(a), Tenant agrees to pay Landlord the cost to repair
any damage caused by the transportation and storage of its products in, on, or
about the Premises, including, but not limited to any damage to concrete floor
slab, adjoining concrete ramps, adjoining concrete truck apron, and adjoining
concrete or asphalt parking and access areas due to the use of forklifts or
other equipment or vehicles hauling Tenant’s products or otherwise, ordinary
wear and tear from intended use excepted. Tenant’s payment obligation described
in the immediately preceding sentence shall include the cost of replacement of
any damaged areas of the Premises or the Premises, if repair is impracticable,
so as to restore such areas to the condition existing prior to such damage and
in such event Tenant shall not be entitled to the benefit of the Useful Life
Allocation.

 

15

 

 

(b)  Tenant shall fulfill all of Tenant’s obligations under this Section 6.04 at
Tenant’s sole cost and expense, except as otherwise expressly provided in this
Section 6.04. If Tenant fails to maintain, repair or replace the Premises as
required by this Section 6.04, Landlord may (but without any obligation to do
so), upon ten (10) days’ prior notice to Tenant (except that no notice shall be
required in the case of an emergency), enter the Premises and perform such
maintenance or repair (including replacement, as needed) on behalf of Tenant. In
such ease, Tenant shall reimburse Landlord on demand for all costs incurred in
performing such maintenance, repair or replacement.

 

Section 6.05  Alterations, Additions, and Improvements.

 

(a)  Tenant shall not make any alterations, additions, or improvements to the
Premises (“Tenant’s Alterations”) without Landlord’s prior written consent which
consent shall not be unreasonably withheld, except that no consent shall be
required for non-structural interior alterations that (i) do not exceed Fifty
Thousand Dollars ($50,000.00) in cost; (ii) arc not visible from the outside of
the Building; and (iii) do not alter or penetrate the floor slab (except as
allowed pursuant to Section 6.09 below) or the roof membrane. All Tenant’s
Alterations shall be at Tenant’s sole cost and expense and shall be performed in
a good and workmanlike manner, in conformity with all Applicable Laws. Upon
completion of any such work, Tenant shall provide Landlord with “as built”
plans. Notwithstanding anything to the contrary in this Section, Tenant must
obtain Landlord’s prior written consent for any Tenant’s Alterations that will
(or may) be visible from the outside of the Building. Landlord shall have the
right, in its sole discretion, to determine the location of any such visible
Tenant’s Alterations and require the screening of such items at Tenant’s sole
cost and expense.

 

(b)  Tenant shall pay when due all claims for labor and material furnished to
the Premises or alleged to have been furnished to or for Tenant at or for use of
the Premises. Tenant shall give Landlord at least twenty (20) days’ prior
written notice of the commencement of any work on the Premises, regardless of
whether Landlord’s consent to such work is required. Landlord may elect to
record and post notices of non-responsibility in, on or about the Premises, to
the extent permitted under Applicable Law.

 

(c)  To the extent Landlord’s prior consent is required by this Section 6.05,
Landlord may condition its consent to any proposed Tenant’s Alterations on such
requirements as Landlord, in its sole discretion, deems necessary or desirable,
including without limitation: (i) Tenant’s submission to Landlord, for
Landlord’s prior written approval, of all plans and specifications relating to
Tenant’s Alterations; (ii) Tenant’s written notice of whether Tenant’s
Alterations include the use or handling of any Hazardous Materials; (iii)
Tenant’s obtaining, for Landlord’s benefit and protection, of such insurance as
Landlord may reasonably require (in addition to that required under Section 4.04
of this Lease);and (iv) Tenant’s obtaining all applicable permits from the
governmental authorities and the furnishing of copies of such permits to
Landlord before the commencement of work on the subject Tenant’s Alterations.

 

(d)  Tenant shall have no power or authority to do any act or make any contract
which may create or be the basis for any lien upon the interest of Landlord in
the Premises or the Premises, or any portion thereof. Within ten (10) days
following the imposition of any mechanics or other lien or stop notice filed
with respect to the Premises or the Premises, or any portion thereof, based upon
any act of Tenant or of anyone claiming by, through or under Tenant, or based
upon work performed or materials supplied allegedly for Tenant, (an
“Imposition”), Tenant shall either (a) cause such Imposition to be released of
record by payment, or (b) in case of a disputed Imposition and dispensation to a
final judgment, cause the posting of a proper bond (pursuant to Applicable Law
under which a court issues an order that discharges the lien) or provide other
security satisfactory to Landlord. Provided that the Imposition is timely
released or bonded over, Tenant shall have the right to contest the validity of
the obligation underlying the Imposition, provided that Tenant shall diligently
contest such Imposition and indemnify, defend, and hold Landlord harmless from
any and all loss, cost, damage, liability and expense (including attorneys’
fees) arising from or related to it. If Tenant fails to take either action
within such ten (10)-day period, Landlord, at its election, may pay and satisfy
the Imposition, in which case the sum so paid by Landlord, with interest from
the date of payment at the rate set forth in Section 4.07 of this Lease, shall
be deemed Additional Rent due and payable by Tenant within ten (10) days after
Tenant’s receipt of Landlord’s payment demand. Nothing in this Lease shall be
construed as consent on the part of Landlord to subject the interest and estate
of Landlord to liability under any applicable lien law for any reason or purpose
whatsoever, it being expressly understood that Landlord’s interest and estate
shall not be subject to such liability and that no person shall have any right
to assert any such lien.

 

16

 



 

(c)  Notwithstanding any language to the contrary in this Section 6.05, if the
proposed Tenant’s Alterations involve or affect in any way one or more of the
structural components of the Building, or relate in any way to life safety
matters, including, but not limited to, the Building’s fire suppression system
(collectively, the “Structural and Safety Alterations”), Landlord’s prior
written consent will be required, regardless of the cost of the proposed
Tenant’s Alterations.

 

(f)  Tenant acknowledges and agrees that any Tenant’s Alterations are wholly
optional with Tenant and arc not being required by Landlord, either as a
condition to the effectiveness of this Lease or otherwise.

 

Section 6.06  Condition upon Termination. Upon the termination of this Lease,
Tenant shall surrender the Premises to Landlord, broom clean and in the same
condition as received (including, without limitation, the removal of all floor
striping and the resealing of the floor, but only to the extent such resealing
is necessitated by the removal of such floor striping), ordinary wear and tear
excepted; provided, however, that (a) “ordinary wear and tear” shall not include
any damage or deterioration that would or could have been prevented by good
maintenance practice or by Tenant performing all of its obligations under this
Lease, and (b) Tenant shall not be obligated to repair any damage which Landlord
is required to repair under Section 6.03 above or Article Seven (Damage or
Destruction) below. All Tenant’s Alterations that Landlord has not required
Tenant to remove shall become Landlord’s property and shall be surrendered to
Landlord upon the expiration or earlier termination of this Lease, except that
Tenant may remove any of Tenant’s machinery, equipment or other personal
property that can be removed without material damage to the Premises. Tenant
shall repair, at Tenant’s expense, any damage to the Premises caused by the
removal of any such machinery, equipment or other personal property. In no
event, however, shall Tenant remove any of the following materials or equipment
(which shall be deemed Landlord’s property) without Landlord’s prior written
consent: any power wiring and power panels; drapes, blinds and other window
coverings; carpets and other floor coverings; heaters, air conditioners and any
other heating and air conditioning equipment; fencing and security gates; load
levelers, dock lights, dock locks and dock seals; and other similar building
operating equipment and decorations. Tenant’s obligations under this Section
6.06 shall also include its obligations under Section 5.04 with respect to any
Signs. If Tenant fails, by the expiration or earlier termination of the Lease
Term, to restore the Premises to the condition required under this Section 6.06,
then Tenant shall pay Landlord on demand an amount equal to the cost of such
restoration work

 

Section 6.07  Roof Access. Anything in this Lease to the contrary
notwithstanding, Tenant shall not and shall not permit any of its employees,
agents, contractors or invitees to enter on or in any way move about on the roof
of the Building, for any purposes whatsoever, without the prior written consent
of, coordination with, and supervision of Landlord or its selected agents or
contractors.

 

ARTICLE SEVEN  DAMAGE OR DESTRUCTION

 

Section 7.01  Partial Damage to Property.

 

(a)  Tenant shall notify Landlord in writing immediately upon the occurrence of
any damage to the Premises. If the Premises is only partially damaged (i.e.,
less than twenty-five percent (25%) of the Premises is untenantable as a result
of such damage or less than twenty-five percent (25%) of Tenant’s operations are
materially impaired) and if the proceeds received by Landlord from the insurance
policies described in Subsection are sufficient to pay for the necessary
repairs, this Lease shall remain in effect and Landlord shall repair the damage
as soon as reasonably possible. Landlord may elect, but is not required, to
repair any damage to Tenant’s fixtures, equipment, or improvements.

 

(b)  If the insurance proceeds received by Landlord are not sufficient to pay
the entire cost of repair, or if the cause of the damage is not covered by the
insurance policies which Landlord maintains under Subsection, Landlord may elect
either to (i) repair the damage as soon as reasonably possible, in which case
this Lease shall remain in full force and effect, or (ii) terminate this Lease
as of the date the damage occurred. Landlord shall notify Tenant within thirty
(30) days after receipt of’ notice of the occurrence of the damage whether
Landlord elects to repair the damage or terminate the Lease. If Landlord elects
to repair the damage, Tenant shall pay Landlord the “deductible amount” (if any)
under Landlord’s insurance policies if the damage was due to an act or omission
of Tenant, or Tenant’s employees, agents, contractors, or invitees. If Landlord
elects to terminate this Lease, Tenant may elect to continue this Lease in full
force and effect, in which case Tenant shall repair any damage to the Property
and any building in which the Premises is located. Tenant shall pay the cost of
such repairs, and Landlord shall deliver to Tenant any insurance proceeds
received by Landlord for the damage repaired by Tenant, if any. Tenant shall
give Landlord written notice of such election within tell (10) days after
receiving Landlord’s termination notice.

 

17

 



 

(c)  If the damage to the Premises occurs during the last six (6) months of the
Lease Term and such damage will require more than thirty (30) days to repair,
either Landlord or Tenant may elect to terminate this Lease as of the date the
damage occurred, regardless of the sufficiency of any insurance proceeds. The
party electing to terminate this Lease shall give written notification to the
other party of such election within thirty (30) days after Tenant’s notice to
Landlord of the occurrence of the damage.

 

Section 7.02  Substantial or Total Destruction. If the Premises is substantially
or totally destroyed by any cause whatsoever (i.e., the damage to the Premises
is greater than partial damage as described in and regardless of whether
Landlord receives any insurance proceeds, this Lease shall terminate as of the
date the destruction occurred. Notwithstanding the preceding sentence, if the
Property can be rebuilt within six (6) months after the date of destruction,
Landlord may elect to rebuild the Property at Landlord’s own expense, in which
case this Lease shall remain in full force and effect. Landlord shall notify
Tenant of such election within thirty (30) days after Tenant’s notice of the
occurrence of total or substantial destruction. If Landlord so elects. Landlord
shall rebuild the Premises at Landlord’s sole expense, except that if the
destruction was caused by an act or omission of Tenant, Tenant shall pay
Landlord the difference between the actual cost of rebuilding and any insurance
proceeds received by Landlord.

 

Section 7.03  Temporary Reduction of Rent. If the Premises is destroyed or
damaged and Landlord or Tenant repairs or restores the Premises pursuant to the
provisions of this Article Seven, any Base Rent and recurring Additional Rent
payable during the period of such damage, repair and/or restoration shall be
equitably reduced according to the degree, if any, to which Tenant’s use of the
Premises is impaired. However, the reduction shall not exceed the sum of one
year’s payment of Base Rent, insurance premiums, and Real Property Taxes. Except
for such possible reduction in Base Rent, insurance premiums, and Real Property
Taxes, Tenant shall not be entitled to any compensation, reduction, or
reimbursement from Landlord as a result of any damage, destruction, repair, or
restoration of or to the Premises.

 

ARTICLE EIGHT  CONDEMNATION

 

If all or any portion of the Premises is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
Landlord shall promptly notify Tenant thereof in writing and this Lease shall
terminate as to the part taken or sold on the date the condemning authority
takes title or possession, whichever occurs first. If more than twenty percent
(20%) of the floor area of the Premises or such other material portion of either
the Premises or Common Areas is taken, Landlord or Tenant may terminate this
Lease as of the date the condemning authority takes title or possession, by
delivering written notice to the other within ten (10) days after receipt of
written notice of such taking (or in the absence of such notice, within ten (10)
days after the condemning authority takes title or possession). If neither
Landlord nor Tenant terminates this Lease, this Lease shall remain in effect as
to the portion 01 the Premises not taken, except that the Base Rent and
Additional Rent shall be equitably reduced in proportion to the reduction in the
floor area of the Premises. Tenant shall have the right to file any and all
legal and equitable claims available to Tenant for any taking of Tenant’s
rights, lease interest, loss of business, damages, personal property and
fixtures belonging to Tenant and/or removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, and for moving expenses, and
ally other claims available in law or equity. If this Lease is not terminated,
Landlord shall repair any damage to the Premises caused by the Condemnation,
except that Landlord shall not be obligated to repair any damage for which
Tenant has been reimbursed by the condemning authority. If the severance damages
received by Landlord are not sufficient to pay for such repair, Landlord shall
have the right to either terminate this Lease or make such repair at Landlord’s
expense. Any Condemnation award or payment shall be payable to Landlord.

 





18

 



 

ARTICLE NINE  ASSIGNMENT AND SUBLETTING

 

Section 9.01  Transfers. Except as otherwise provided in Section 9.07 below,
Tenant shall not, without the prior written consent of Landlord which consent
shall not he unreasonably withheld, assign, mortgage, pledge, encumber or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other such foregoing transfer of this Lease or any interest hereunder by
operation of law, or sublet the Premises or any part thereof (all of the
foregoing arc hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a ‘Transferee”). To request Landlord’s consent to any
Transfer requiring such consent under the provisions of this Article Nine Tenant
shall notify Landlord in writing, which notice (the “Transfer Notice”) shall
include (i) the proposed effective date of the Transfer, which shall not be less
than forty-five (45) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the material terms of the proposed Transfer and
the consideration therefor, in connection with such Transfer, the name and
address of the proposed Transferee, and a copy of all existing and/or proposed
documentation pertaining to the proposed Transfer, including all existing
operative documents to be executed to evidence such Transfer or the agreements
incidental or related to such Transfer, and (iv) current financial statements of
the proposed Transferee certified by an officer, partner or owner thereof, and
any other relevant information reasonably required by Landlord

 

Section 9.02  Landlord’s Consent. Landlord shall not unreasonably withhold its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice. The parties hereby agree that it shall
be reasonable under this Lease and under any Applicable Law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply, without limitation as to other reasonable grounds for withholding
consent:

 

9.02.1 The Transferee’s business or use of the Subject Space is not permitted
under this Lease;

 

9.02.2 The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities involved under this Lease
on the dale consent is requested;

 

9.02.3 The proposed Transfer would cause Landlord to be in violation of another
lease or agreement to which Landlord is a party;

 

9.02.4 A default of Tenant under this Lease has occurred and is then uncured.

 

If Landlord consents to any Transfer pursuant to the terms of this Section 9.02
(and does not exercise any recapture rights Landlord may have under Section 9.04
of this Lease), Tenant may within one hundred eighty (180) days after Landlord’s
consent, but not later than the expiration of such 180-day period, enter into
such Transfer of the Premises or portion thereof, upon substantially the same
terms and conditions as arc set forth in the Transfer Notice furnished by Tenant
to Landlord pursuant to Section 9.01 of this Lease.

 

Section 9.03  Effect of Transfer. If Landlord consents to a Transfer, (i) the
terms and conditions of this Lease shall in no way be deemed to have been waived
or modified, (ii) such consent shall not be deemed consent to any further
Transfer by either Tenant or a Transferee, (iii) Tenant shall deliver to
Landlord, promptly after execution, an original executed copy of all
documentation pertaining to the Transfer in form reasonably acceptable to
Landlord, (iv) no Transfer relating to this Lease or agreement entered into with
respect thereto, whether with or without Landlord’s consent, shall relieve
Tenant or any guarantor of Tenant’s obligations under this Lease from liability
under this Lease. Landlord or its authorized representatives shall have the
right at all reasonable times to audit the books, records and papers of Tenant
relating to any Transfer, and shall have the right to make copies thereof

 

Section 9.04  Tenant Affiliate. Notwithstanding anything to the contrary
contained in Section 9.01 of this Lease, a Transfer of all or a portion of the
Premises to an affiliate of Tenant (an entity which is controlled by, controls,
or is under common control with, Tenant) (a “Tenant Affiliate”), shall not be
deemed a Transfer under Article Nine for which (a) consent is required, provided
that: (i) Tenant immediately notifies Landlord of any such Transfer; (ii)
promptly supplies Landlord with any documents or relevant information reasonably
requested by Landlord regarding such Transfer; (iii) if such Transfer is an
assignment, Tenant Affiliate assumes in writing all of Tenant’s obligations
under this Lease; and (iv) such Transfer is not a subterfuge by Tenant to avoid
its obligations under this Lease or the Transfer restrictions set forth in this
Article Nine.

 

19

 

 

Section 9.05  No Merger. No merger shall result from Tenant’s sublease of the
Premises under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner. In any such event, Landlord may
terminate any or all subtenancies or succeed to the interest of Tenant as
sublandlord under any or all subtenancies.

 

ARTICLE TEN  DEFAULTS; REMEDIES

 

Section 10.01  Covenants and Conditions. Tenant’s performance of each of
Tenant’s obligations under this Lease is a condition of the Lease. Tenant’s
right to continue in possession of the Premises is conditioned upon such
performance. Time is of the essence in the performance of all covenants and
conditions.

 

Section 10.02  Defaults. Tenant shall be in default under this Lease (an “Event
of Default”):

 

(a)  if Tenant abandons the Premises or if Tenant’s vacation of the Premises
results in the cancellation of any insurance described in Section 4.04 above;

 

(b)  If Tenant fails to pay rent or any other charge when clue, and such failure
continues for more than ten (10) days after written notice from Landlord;

 

(c)  If Tenant fails to perform any of Tenant’s material non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) day period and thereafter diligently
pursues its completion. However, Landlord shall not be required to give such
notice if Tenant’s failure to perform constitutes a non-curable breach of this
Lease. The notice required by this Subsection I is intended to satisfy any and
all notice requirements imposed by law on Landlord and is not in addition to any
such requirement.

 

(d)  If Tenant makes a general assignment or general arrangement for the benefit
of creditors; it’ a bankruptcy petition is filed by or against Tenant and is not
dismissed within thirty (30) days; if a trustee or receiver is appointed to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease and possession is not restored to Tenant within
thirty (30) days; or if substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease is subjected to attachment,
execution or other judicial seizure which is not discharged within thirty (30)
days.

 

(c)  If Tenant’s use becomes unlawful or unpermitted by applicable governmental
authority.

 

Section 10.03  Remedies. Upon the occurrence of any Event of Default, Landlord
shall provide Tenant a ten 10-day written notice to cure. Such notice shall
contain the description of the Event of Default, and provide for a ten 1 0-day
right to cure. If the ten 10-day right to cure expires, and Tenant has not
remedied the Event of Default, Landlord may, at its option pursue any one or
mote of the following remedies, and any and all other rights or remedies
accruing to Landlord by law or otherwise, without any notice or demand to the
extent permitted by Applicable Law:

 

(a)  In the event of Tenant’s default, in addition to and without limiting
Landlord in the exercise of any other rights or remedies provided for herein or
at law or in equity, Landlord, at its sole option and with or without notice or
demand, shalt have the following rights:

 

(i)  The right to declare the Lease Term ended and to reenter the Premises and
take possession thereof, and to terminate alt of the rights of Tenant in and to
the Premises;

 



20

 



 

(ii)  The right, without declaring the Lease Term ended, to reenter the Property
and to occupy the same, or any portion thereof, for and on account of Tenant as
hereinafter provided, and Tenant shall be liable for and pay to Landlord on
demand all such expenses as Landlord may have paid, assumed, or incurred in
recovering possession of the Premises, including costs, expenses, attorneys’
fees. and expenditures placing the same in good order and condition, and all
other expenses, commissions and charges paid, assumed, or incurred by Landlord
in or in connection with reletting the Premises. Any such reletting as provided
for herein. Any reletting by Landlord may be for the remainder of the Lease Term
or for a longer or shorter period. Such reletting shall be for such rent and on
such other terms and conditions as Landlord, in its sole reasonable discretion,
deems appropriate. Landlord may execute any lease made pursuant to the terms
hereof in Landlord’s own name, or assume Tenant’s interest in and to any
existing subleases to any subtenant of the Property, as Landlord may see fit,
and Tenant shall have no right or authority whatsoever to collect any rent from
such tenants, subtenants, licensees, or concessionaires on the Premises. In any
ease, and whether or nut the Premises or any part thereof be relet, Tenant,
until the end of what would have been the Lease Term in the absence of such
default and whether or not the Premises or any part thereof shall have been
relet, shall be liable to Landlord and shall pay to Landlord monthly an amount
equal to the amount due as rent hereunder, less the net proceeds for said month,
if any, of any reletting effected for the account of Tenant pursuant to the
provisions of this Subsection 10.03(a) after deducting from said proceeds all of
Landlord’s expenses in connection with such retelling, including, without
limitation, alll repossession costs, brokerage commissions, legal expenses,
attorneys’ fees, expenses of employees, alteration costs, and expenses of
preparation for such reletting (all said costs are cumulative and shall be
applied against proceeds of reletting until paid in full). Landlord reserves the
right to bring such actions for the recovery of any deficits remaining unpaid by
Tenant to Landlord hereunder as Landlord may deem advisable from time to time
without being obligated to await the end of the term hereof for a final
determination of Tenant’s account and the commencement or maintenance of one or
more actions by Landlord in this connection shall not bar Landlord from bringing
any subsequent actions for further accruals pursuant to the provisions of this.
In no event shall Tenant be entitled to any excess rental received by Landlord
over and above that which Tenant is obligated to pay hereunder; or

 

(iii)  The right, even though it may have relet all or any portion of the
Premises in accordance with the provisions of Subsection I 0.03. below, to
thereafter at any time elect to terminate this Lease for such previous default
on the part of Tenant, and to terminate all of the rights of Tenant in and to
the Premises.

 

(b)  Pursuant to the rights of re-entry provided above, Landlord may remove all
persons from the Premises and may, remove all property therefrom, and may,
enforce any rights Landlord may have against said property or store the same in
any public or private warehouse or elsewhere at the cost and for the account of
Tenant or the owner or owners thereof, Tenant agrees to hold Landlord free and
harmless from any liability whatsoever for the removal and/or storage of any
such property, whether of Tenant or any third party whomsoever, Anything
contained herein to the contrary notwithstanding, Landlord shall not be deemed
to have terminated this Lease or the liability of Tenant to pay any rent or
other sum of money thereafter to accrue hereunder, or Tenant’s liability for
damages under any of the provisions hereof, by any such reentry, or by any
action in unlawful detainer or otherwise to obtain possession of the Properly,
unless Landlord shall have specifically, with reference to this, notified Tenant
in writing that it has so elected to terminate this Lease. Tenant covenants and
agrees that the service by Landlord of any notice pursuant to the unlawful
detainer statutes of the State of Nevada and the surrender of possession
pursuant to such notice shall not (unless Landlord elects to the contrary at the
time of, or at any time subsequent to, the service of such notice to Tenant) be
deemed to be a termination of this Lease, or the termination of any liability of
Tenant hereunder to Landlord.

 

(c)  In any action brought by Landlord to enforce any of its rights under or
arising from this Lease, Landlord shall be entitled to receive its costs and
legal expenses, including reasonable attorneys’ fees, whether such action is
prosecuted to judgment or not. If Landlord shall engage the services of an
attorney for the purpose of collecting any rental due from Tenant, Tenant shall
pay the reasonable fees of such attorney for his or her services regardless of
the fact that no legal proceeding or action may have been filed or commenced.
The parties hereto shall and they hereby do waive trial by lure in any action,
proceeding, or counterclaim brought by either of the parties hereto against the
other on any matters whatsoever arising out of or in any way connected with the
Lease, the relationship of Landlord and Tenant, Tenant’s use of occupancy of the
Premises, and/or any claim of injury or damage.

 

(d)  The waiver by Landlord of any default or breach of any of the terms,
covenants, or conditions hereof on the part of Tenant to be kept and performed
shall not be a waiver of any preceding or subsequent breach of the same or any
other term, covenant, or condition contained herein. The subsequent acceptance
of Rent or any other payment hereunder by Tenant to Landlord shall not be
construed to be a waiver of any preceding breach by Tenant of any term,
covenant, or condition of this Lease other than the failure of Tenant to pay the
particular rent or other payment or portion thereof so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rental or other payment. No payment by Tenant or receipt by Landlord of a lesser
amount than the Rent herein provided shall be deemed to be other than on account
of the earliest Rent due and payable hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as Rent
be deemed an accord and a satisfaction, and Landlord may accept any such check
or payment without prejudice to Landlord’s rights to recover the balance of such
Rent or pursue any other remedy in or under this Lease. The consent by Landlord
to any matter or event requiring Landlord’s consent shall not constitute a
waiver of the necessity for such consent to any subsequent matter or event.

 



21

 



 

(e)  Nothing contained herein shall constitute a waiver of Landlord’s right to
recover damages by reason of Landlord’s efforts to mitigate the damage to it
caused by Tenant’s default; nor shall anything in this adversely affect
Landlord’s right, as in this Lease elsewhere provided, to indemnification
against liability for injury or damage to persons or property occurring prior to
a termination of this Lease.

 

(f)  In the event of termination of this Lease pursuant to this, Landlord may
recover from Tenant:

 

(i)  the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

 

(ii)  the worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus As used in Subsections 10.03(00 and (ii) above, the “worth at the
time of award” is computed by allowing interest at the rate of twelve percent
(12%) per annum.

 

Section 10.04  Repayment of “Free” Rent. If this Lease provides for a
postponement of any monthly rental payments, a period or periods of “free” rent,
or other rent concession, such postponed rent or “free” rent is called the
“Abated Rent.” Tenant shall be credited with having paid all of the Abated Rent
on the expiration of the Lease Term only if Tenant has reasonably performed all
of Tenant’s obligations hereunder, including the payment of all rent (other than
the Abated Rent) and all other monetary obligations and the surrender of the
Premises in the physical condition required by this Lease. Tenant acknowledges
that its right to receive credit for the Abated Rent is absolutely conditioned
upon Tenant’s performance of its obligations under this Lease. If Tenant
defaults and does not cure within any applicable grace period, the Abated Rent
shall immediately become due and payable in full and this Lease shall be
enforced as if there were no such rent abatement or other rent concession.

 

ARTICLE ELEVEN  PROTECTION OF LENDERS

 

Section 11.01  Subordination. This Lease is subject and subordinate to all
present and future ground or underlying leases of the Premises or the Premises
and to the lien of any mortgages or deeds of trust, now or hereafter in force
against the Premises or the Premises, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to ail advances made
or hereafter to be made upon the security of such mortgages or deeds of trust,
unless the holders of such mortgages or deeds of trust, or the lessors under
such ground lease or underlying leases, require in writing that this Lease be
superior thereto. This clause shall be self-operative and no further instrument
of subordination shall be required to make the interest of any lessor under any
ground or underlying lease or holder of any mortgage or deed of trust superior
to the interest of Tenant hereunder. Tenant covenants and agrees in the event
any proceedings arc brought for the foreclosure of any such mortgage or trust
deed, or if any ground or underlying lease is terminated, to attorn, without any
deductions or sct-offs whatsoever, to the purchaser upon any such foreclosure
sale, or to the lessor of such ground or underlying lease, as the case may be,
if so requested by such purchaser or lessor, and to recognize such purchaser or
lessor as the landlord under this Lease, provided such lienholder or purchaser
or ground lessor shall agree to accept this Lease and not disturb Tenant’s
occupancy under the terms and conditions of this Lease, so long as Tenant timely
pays the rent and observes and performs all of the terms, covenants and
conditions of this Lease to be observed and performed by Tenant. Landlord’s
interest herein may be assigned as security at any time to any lienholdcr.
Tenant shall, within ten (10) days of request by Landlord, execute such further
commercially reasonable instruments or assurances in the form as is then
required by Landlord’s lender to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.

 



22

 

 

Section 11.02  Estoppel Certificates.

 

(a)  Upon Landlord’s written request, Tenant shall execute, acknowledge and
deliver to Landlord a written statement, in the form as is then reasonably
required by Landlord’s lender, certifying: (i) that none of the terms or
provisions of this Lease have been changed (or if they have been changed,
stating how they have been changed); (ii) that this Lease has not been cancelled
or terminated; (iii) the last date of payment of the Base Rent and other charges
and the time period covered by such payment; (iv) that Landlord is not in
default under this Lease (or, if Landlord is claimed to be in default, stating
why); and (v) such other representations or information with respect to Tenant
or this Lease as Landlord may reasonably request or which any prospective
purchaser or encumbrancer of the Premises may require. Tenant shall deliver such
statement to Landlord within fifteen (15) days after Landlord’s request.
Landlord may give any such statement by Tenant to any prospective purchaser or
encumbrancer of the Premises. Such purchaser or encumbrancer may rely
conclusively upon such statement as true and correct.

 

(b)  If Tenant does not deliver such statement to Landlord within such fifteen
(15) -day period, Landlord, and any prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; and (ii) that this Lease has not been canceled or terminated except
as otherwise represented by Landlord.

 

Section 11.03  Tenant’s Financial Condition. Within thirty (30) days after
written request from Landlord, Tenant shall deliver to Landlord such financial
statements, as Landlord reasonably requires, to verify the net worth of Tenant
or any assignee, subtenant, or guarantor of Tenant. In addition, Tenant shall
deliver to any lender designated by Landlord any financial statements reasonably
required by such lender to facilitate the financing or refinancing of the
Premises. Tenant represents and warrants to Landlord that each such financial
statement is a true and accurate statement as of the date of such statement. All
financial statements required hereunder to be delivered by Tenant shall be
confidential and shall be used solely in connection with financing secured by
this Lease, or a sale of the Building or Premises. All financial statements and
other sensitive financial information delivered to by Landlord to Tenant
pursuant to this Lease shall not be disclosed by Landlord except to Landlord’s
lenders, consultants, or other advisors who have a reasonable need to know and
who are advised as to the confidential nature of such information and agree to
treat the same as confidential. As to prospective purchasers of the Building or
Premises, Tenant may require such third parties to execute a further
Confidentiality and Non-Disclosure Agreement prior to providing such financial
statements.

 

ARTICLE TWELVE  LEGAL COSTS

 

Section 12.01  Legal Proceedings. If Tenant or Landlord shall be in breach or
default under this Lease, such party (the “Defaulting Party”) shall reimburse
the other party (the “Non-defaulting Party”) upon demand for any costs or
expenses that the Non-defaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered. Furthermore,  any action for breach of or to
enforce the provisions of this Lease is commenced, the court in such action
shall award to the party in whose favor a judgment is entered, a reasonable sum
as attonteys’ fees and costs. The losing party in such action shall pay such
attorneys’ fees and costs. Tenant shall also indemnify Landlord against and hold
harmless Landlord (and Landlord’s members, managers, partners, and shareholders,
as applicable, and the affiliates, employees, agents, contractors of Landlord,
and its members, managers, partners, and shareholders, as applicable) from all
costs, expenses, demands and liability Landlord may incur if Landlord becomes or
is made a party to any claim or action (a) instituted by Tenant against any
third party, or by any third party against Tenant, or by or against any person
holding any interest under or using the Premises by license of or agreement with
Tenant (a “Tenant Licensee”); (b) for foreclosure of any lien for labor or
material furnished to or for Tenant or such Tenant Licensee; (c) otherwise
arising out of or resulting from any act or transaction of Tenant or such Tenant
Licensee; or (d) necessary to protect Landlord’s interest under this Lease in a
bankruptcy proceeding, or other proceeding under Title 1 I of the United States
Code, as amended. Tenant shall defend Landlord against any such claim or action
at Tenant’s expense with counsel reasonably acceptable to Landlord

 



23

 



 

Section 12.02  Landlord’s Consent. Tenant shall pay Landlord’s reasonable
attorneys’ fees incurred in connection with (a) Tenant’s request for Landlord’s
consent under Article Nine (Assignment and Subletting) of this Lease, or in
connection with any other act which Tenant proposes to do and which requires
Landlord’s consent, or (h) any other Landlord action requested by Tenant.

 

ARTICLE THIRTEEN  BROKERS

 

Landlord and Tenant hereby warrant to each other that they have had no dealings
with any real estate broker or agent in connection with the negotiation of this
Lease, and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Lease. Each party agrees to
indemnify and defend the other party against and hold the other party harmless
from any and ail claims, demands, losses, liabilities, lawsuits, judgments, and
costs and expenses (including without limitation reasonable attorneys’ fees)
with respect to any teasing commission or equivalent compensation alleged to be
owing on account of the indemnifying party’s dealings with any real estate
broker or agent.

 

ARTICLE FOURTEEN RESERVED

 

ARTICLE FIFTEEN  COMMUNICATIONS SERVICES

 

Section 15.01  Intentionally deleted.

 

ARTICLE SIXTEEN  MISCELLANEOUS PROVISIONS

 

Section 16.01  Non-Discrimination. Tenant and Landlord promise, and it is a
condition to the continuance of this Lease, that there will be no discrimination
against, or segregation of, any person or group of persons on the basis of race,
color, religion, creed, age, sex, disability, national origin, ancestry,
ethnicity, sexual orientation, marital status, citizenship status, or veteran
status in the leasing, subleasing, transferring, occupancy, tenure or use of the
Premises or any portion thereof.

 

Section 16.02  Landlord’s Liability; Certain Duties.

 

(a)  As used in this Lease, the term “Landlord” means the owner or owners of the
fee title to the Premises or the leasehold estate under a ground lease of the
Premises. Each Landlord is obligated to perform the obligations of Landlord
under this Lease. Each Landlord shall deliver to its transferee all funds that
Tenant previously paid if such funds have not yet been applied under the terms
of this Lease.

 

(b)  Tenant shall give written notice of any failure by Landlord to perform any
of its obligations under this Lease to Landlord and to any ground lessor,
mortgagee or beneficiary under any deed of trust encumbering the Premises whose
name and address have been furnished to Tenant in writing. Landlord shall not be
in default under this Lease unless Landlord (or such ground lessor, mortgagee or
beneficiary) fails to cure such nonperformance within thirty (30) days after
receipt of Tenant’s notice. However, if such non-performance reasonably requires
more than thirty (30) days to cure, Landlord shall not he in default if such
cure is commenced within such thirty (30) -day period and thereafter diligently
pursued to completion.

 

(c)  Notwithstanding any term or provision herein to the contrary, the liability
of Landlord for the performance of its duties and obligations under this Lease
is limited to Landlord’s interest in the Premises, and neither the Landlord nor
its members, managers, officers, or other principals shall have any personal
liability under this Lease.

 

Section 16.03  Severability. A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect, and it is the intention
of the parties that there shall be substituted for such provision as is illegal
or unenforceable a provision as similar to such provision as may be possible and
yet be legal and enforceable.

 

24

 



 

Section 16.04  Interpretation. The captions of the Articles or Sections of this
Lease are to assist the parties in reading this Lease and are not a part of the
terms or provisions of this Lease. Unless the context clearly requires
otherwise, (i) the plural and singular numbers will each be deemed to include
the other; (ii) the masculine, feminine, and neuter genders will each be deemed
to include the others; (iii) “shall,” “will,” “must,” “agrees,” and “covenants”
are each mandatory; (iv) “may” is permissive; (v) “or” is not exclusive; and
(vi) “includes” and “including” are not limiting. In the event of a dispute
between Landlord and Tenant over the interpretation of this Lease, both parties
shall be deemed to have been the drafter of this Lease, and any Applicable Law
that states that contracts arc to be construed against the drafter shall not
apply. In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Premises with Tenant’s express or
implied permission.

 

Section 16.05  incorporation of Prior Agreements; Modifications. This Lease is
the only agreement between the parties pertaining to the lease of the Premises
and no other agreements are effective. All amendments to this Lease shall be in
writing and signed by all parties. Any other attempted amendment shall be void.
All attached exhibits are hereby expressly incorporated into this Lease by this
reference.

 

Section 16.06  Notices. All notices, demands, statements or communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder shall be in writing, shall be sent by United States certified or
registered mail, postage prepaid, return receipt requested,
nationally-recognized commercial overnight courier, or delivered personally (i)
to Tenant at the appropriate address set forth in Section 1.03 above, except
that upon Tenant’s taking possession of the Premises, the Premises shall be
Tenant’s address for notice purposes, or (ii) to Landlord at the addresses set
forth in Section 1.02 above. Landlord and Tenant shall have the right to change
its respective Notice address upon giving Notice to the other party. Any Notice
will be deemed given two (2) business days after the date it is mailed as
provided in this Section 16.06, or upon the date delivery is made, if delivered
by an approved courier (as provided above) or personally delivered. Consistent
with the provisions of Section 16.02(b) above, if Tenant is notified of the
identity and address of Landlord’s secured lender or ground or underlying
lessor, Tenant shall give to such lender or ground or underlying lessor written
notice of any default by Landlord under the terms of this Lease by registered or
certified mail or by use of a nationally-recognized commercial overnight
courier, and such lender or ground or underlying lessor shall be given the same
opportunity to cure such default as is provided Landlord under this Lease
(unless such cure period is extended pursuant to the terms of any agreement to
which Tenant is a party or to which Tenant consents) prior to Tenant’s
exercising any remedy available to Tenant. Notices required hereunder may be
given by either an agent or attorney acting on behalf of Landlord or Tenant.

 

Section 16.07  Waivers. The failure of Landlord to insist upon the strict
performance, in any of one or more instances, of any term, covenant or condition
of this Lease shall not be deemed to be a waiver by Landlord of such term,
covenant or condition. No waiver by Landlord of any breach by Tenant of any
term, provision and covenant contained herein shall be deemed or construed to
constitute a waiver of any other or subsequent breach by Tenant of any term,
provision or covenant contained herein. Landlord’s acceptance of the payment of
rent (or portions thereof) or any other payments hereunder after the occurrence
of and during the continuance of a default (or with knowledge of a breach of any
term or provision of this Lease which with the giving of notice and the passage
of time, or both, would constitute a default) shall not be construed as a waiver
of such default or any other rights or remedies of Landlord, including any right
of Landlord to recover the Premises. Moreover, Tenant acknowledges and agrees
that Landlord’s acceptance of a partial rent payment shall not, under any
circumstances (whether or not such partial payment is accompanied by a special
endorsement or other statement), constitute an accord and satisfaction. Landlord
will accept the check (or other payment means) for payment without prejudice to
Landlord’s right to recover the balance of such rent or to pursue any other
remedy available to Landlord. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon the occurrence of a default shall not be
deemed or construed to constitute a waiver of such default.

 

Section 16.08  No Recordation. Tenant shall not record this Lease or any
assignment or security document pertaining to this Lease. Either Landlord or
Tenant may require that a “Short Form” or memorandum of this Lease executed by
both parties be recorded, The party requiring such recording shall pay all
recording fees.

 

25

 

 

Section 16.09  Binding Effect; Choice of Law. This Lease binds any party who
legally acquires any rights or interest in this Lease from Landlord or Tenant.
However, Landlord shall have no obligation to Tenant’s successor unless the
rights or interests of Tenant’s successor arc acquired in accordance with the
terms of this Lease. The laws of the State in which the Premises is located
shall govern this Lease, without regard to such State’s conflicts of law
principles. Tenant hereby knowingly, intentionally, and irrevocably agrees that
Landlord may bring any action or claim to enforce or interpret the provisions of
this Lease in the State and County where the Premises is located, and that
Tenant irrevocably consents to personal jurisdiction in such State for the
purposes of any such action or claim. Tenant further agrees that any action or
claim brought by Tenant to enforce or interpret the provisions of this Lease, or
otherwise arising out of or related to this Lease or to Tenant’s use and
occupancy of the Premises, regardless of the theory of relief or recovery and
regardless of whether third parties are involved in the action, may only be
brought in the State and County where the Premises is located.

 

Section 16.10  Corporate Authority; Partnership Authority; LLC Authority. If
Tenant is a corporation, each person signing this Lease on behalf of Tenant
represents and warrants that he has full authority to do so and that. this Lease
binds the corporation. Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a certified copy of a resolution of Tenant’s
Board of Directors authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord. if Tenant is a partnership,
each person or entity signing this Lease for Tenant represents and warrants that
lie or it is a general partner of the partnership, that he or it has full
authority to sign for the partnership and that this Lease binds the partnership
and all general partners of the partnership. Tenant shall give written notice to
Landlord of any general partner’s withdrawal or addition. Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership. If Tenant is a limited liability company (LLC), each person or
entity signing this Lease for Tenant represents and warrants that he or it is a
manager or member of the LLC, that he or it has full authority to sign for the
LLC and that this Lease binds the LLC and that Tenant’s managers and members
have duly authorized the executed of this Lease.

 

Section 16.11  Force Majeure. A “Force Majeure” event shall occur if Landlord or
Tenant cannot perform any of its obligations due to events beyond such party’s
control (except with respect to the obligations imposed with regard to Base
Rent, Additional Rent and other charges to be paid by Tenant pursuant to this
Lease), and in such eases the time provided for performing such obligations
shall be extended by a period of time equal to the duration of such events.
Events beyond Landlord’s or Tenant’s control include, but are not limited to,
acts of God, war, civil commotion, terrorist acts, labor disputes, strikes,
fire, flood or other casualty, shortages of labor or material, government
regulation or restriction, waiting periods for obtaining governmental permits or
approvals or inspections, or weather conditions. No express reference in this
Lease to a Force Majeure event shall create any inference that the terms of this
Section 16.12 do not apply with equal force in the absence of such an express
reference.

 

Section 16.12  Counterparts. This Lease may be executed in counterparts and,
when all counterpart documents are executed, the counterparts shall constitute a
single binding instrument. Receipt of facsimile signatures (regardless of the
means of transmission), whether by PDF or other format) shall he as binding on
the parties as an original signature.

 

Section 16.13  Relationship of Parties. Nothing contained in this Lease shall he
deemed or construed by the parties hereto or by any third party to create the
relationship of principal and agent, partnership, joint venturer or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

 

Section 16.14  No Warranty. In executing and delivering this Lease, Tenant has
not relied on any representation, including, but not limited to, any
representation whatsoever as to the amount of any item comprising Additional
Rent or the amount of the Additional Rent in the aggregate, or any warranty or
any statement of Landlord which is not set forth herein or in one or more of the
exhibits attached hereto.





 

26

 



 

Section 16.15  Confidentiality. Tenant agrees that the terms of this Lease arc
confidential and constitute proprietary information of Landlord, and that
disclosure of time terms hereof could adversely affect Landlord. Tenant shall
keep its partners, members, managers, officers, directors, employees, agents,
real estate brokers and sales persons and attorneys, as applicable, from
disclosing the terns of this Lease to any other person without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, except to any
accountants or professionals of Tenant in connection with the preparation of
Tenant’s financial statements or tax returns, to agents or consultants of Tenant
in connection with Tenant’s performance of its business or obligations
hereunder, to an assignee of this Lease or subtenant of the Premises, to the
prospective investors of Tenant’s business and their agents, or to a person to
whom disclosure is required in connection with any action brought to enforce
this Lease, or by law; provided, however, that Tenant shall inform such persons
of the confidentiality of the terms of this Lease and shall obtain their
agreement to abide by the confidentiality provisions of this Section prior to
such disclosure

 

Section 16.16  Revenue and Expense Accounting. Landlord and Tenant agree that
for purposes of Section 467 of the Internal Revenue Code rental income will
accrue to Landlord and rental expenses will accrue to Tenant in the amounts and
as of the dates rent is payable under this Lease.

 

Section 16.17  Tenant’s Representations and Warranties. Tenant warrants and
represents to Landlord as follows, each of which is material and being relied
upon by Landlord:

 

(a)  Tenant and all persons and entities (1) owning (directly or indirectly) an
ownership interest in Tenant, (ii) whom or which are an assignee of Tenant’s
interest in this Lease; or (iii) whom or which are a guarantor of Tenant’s
obligations under this Lease: (x) are not, and shall not become, a person or
entity with whom Landlord is restricted from doing business under regulations of
the Office of Foreign Assets Control (“OFAC”) of the Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated
Nationals and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism); (y) arc not, and shall not become, a person or
entity with whom Landlord is restricted from doing business under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; and (z) are not knowingly engaged
in, and shall not knowingly engage in, any dealings or transaction or be
otherwise associated with such persons or entities described in clauses (x) or
(y), above.

 

(b)  If Tenant is an entity, Tenant is duly organized, validly existing and in
good standing under the laws of the State of its organization, and is qualified
to do business in the State in which the Premises is located, and the persons
executing this Lease on behalf of Tenant have the full right and authority to
bind Tenant without the consent or approval of any other person or entity.
Tenant has full power, capacity, authority and legal right to execute and
deliver this Lease and to perform all of its obligations hereunder. This Lease
is a legal, valid and binding obligation of Tenant, enforceable in accordance
with its terms.

 

(c)  Tenant has not (1) made a general assignment for the benefit of creditors,
(2) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any creditors, (3) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (4)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (5) admitted in writing its inability to pay its debts as they come
due, or (6) made an offer of settlement, extension or composition to its
creditors generally.

 

Tenant confirms that all of the above representations and warranties are true as
of the date of this Lease, and acknowledges and agrees that they (and any other
representations and warranties of Tenant contained in this Lease) shall survive
the expiration or earlier termination of this Lease. Further, all of Tenant’s
covenants and obligations set forth in this Lease that require or contemplate
Tenant’s performance subsequent to the termination of this Lease shall survive
the termination of this Lease.

 

Section 16.18  Heirs and Successors. The covenants and agreements of this Lease
shall be binding upon the heirs, legal representatives, successors and permitted
assigns of the parties hereto.

 



27

 



 

Section 16.19  Tenant’s Cooperation. Tenant acknowledges that the Building may
in the future be retrofitted to be certified/rated pursuant to the U.S. EPA’s
Energy Star® Portfolio Manager, the Green Building Initiative’s Green GlobesTM
building rating system, or the U.S. Green Building Council’s Leadership in
Energy and Environmental Design (LEED®) building rating system, or operated to
meet another standard for high performance buildings adopted by Landlord
(collectively, the “Green Building Standard”). As and when requested by Landlord
during the Lease Term, Tenant shall provide Landlord (in the format requested by
Landlord and reasonably necessary or desirable to comply with the requirements
of the applicable Green Building Standard or any commissioning or
re-commissioning of the Building’s systems) with data concerning Tenant’s energy
consumption, water consumption, and the operation of the Building’s systems.
Such data may include, without limitation, the operating hours, the number of
on-site personnel, the types of equipment used at the Building (including
computer equipment, if applicable), and energy use and cost. Landlord shall have
no liability to Tenant if, once obtained, any such Green Building Standard
rating or certification lapses and is not reinstated by Landlord.

 

Section 16.20  Option to Purchase. Tenant shall have a right, commencing on the
first day of Lease Month 25 and expiring on the last day of Lease Month 60, to
purchase the Option Property (defined below) upon delivery of no less than
thirty (30) days’ prior written notice to Landlord of Tenant’s election to
exercise such option (the “Purchase Option”). As used herein, the “Option
Property” shall mean the Building containing the Premises and the applicable
Premises. The Purchase Option shall permit Tenant to acquire the Option Property
at a purchase price equal to Two Million Six Hundred Seven Thousand Eight
Hundred Eighty and No/100 Dollars ($2,607,880.00), and on such other
commercially reasonable terms and conditions as the parties may mutually agree
upon in writing. Tenant and Landlord agree to reasonably cooperate and negotiate
in good faith to enter into a definitive purchase and sale agreement or real
estate purchase contract to memorialize the same. In the event that Tenant and
Landlord are unable to agree upon the material terms and/or conditions of
Tenant’s consummation of the purchase of the Option Property pursuant to the
Purchase Option within ninety (90) days following Tenant’s written notice of
exercise of the Purchase Option, the Tenant and Landlord shall submit the
dispute to binding arbitration administered by the American Arbitration
Association under its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof Tenant and Landlord shall each pay fifty percent (50%) of all fees and
costs charged by the arbitrator and shall otherwise pay for their own attorneys’
fees, costs, and expenses concerning such arbitration matter. This Purchase
Option shall terminate upon any Transfer of this Lease regardless or the month
of such Transfer.

 

ARTICLE SEVENTEEN SUBMISSION FOR REVIEW

 

THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT, WHETHER SUCH EXECUTION AND
DELIVERY IS ACCOMPLISHED BY PHYSICAL DELIVERY OR DELIVERY BY ELECTRONIC
TRANSMISSION OR OTHER ELECTRONIC MEANS. NEITHER PARTY SHALL HAVE ANY OBLIGATION
TO CONTINUE DISCUSSIONS OR NEGOTIATIONS OF THIS LEASE.



 

(Left intentionally blank — signature page to follow)

 

28

 

 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below.

 

[ex10-2_001.jpg] 





 

 

 

 

EXHIBIT A

 

DEPICTION OR DESCRIPTION OF THE PREMISES
 

(Attach Site Plan Showing approx. 17,298s.f. Building and Premises)

 

A-1

 

 

EXHIBIT B

 

RESERVED

 

B-1

 

 

EXHIBIT C



 

CONFIRMATION OF INITIAL LEASE TERM AND AMENDMENT TO LEASE

 

THIS CONFIRMATION OF INITIAL LEASE TERM AND AMENDMENT TO LEASE (“Confirmation”)
is made as of the  ______ day of _________ 2017 by and
between_________________  , a (“Landlord”), and ________________  , a
____________________  _(“Tenant”).

 

Landlord and Tenant agree as follows:

 

1.  Landlord and Tenant have entered into a Standard Industrial Real Estate
Lease, dated 20  (the “Lease”), in which Landlord leased to Tenant and Tenant
leased from Landlord certain described premises located at ____________________
(the “Property”).

 

2.  Consistent with Sections 2.01 and 2.02 of the Lease, Landlord and Tenant
hereby confirm the Lease Commencement Date and the Expiration Date of the
initial Lease Term (as defined in the Lease), and amend Section 1.05 of the
Lease to conform to such dates. The pertinent dates arc as follows:

 

a. ___________, 20 ____ is the Lease Commencement Date; and

 

b. ___________, 20 ____ is the Lease Expiration Date.

 

3.  Tenant confirms that:

 

a.  It has accepted possession of the Premises as provided in the Lease;

 

b.  The Lease has not been modified, altered, or amended, except as provided in
this Confirmation and as follows: ____________________  ; and

 

c.  The Lease is in full force and effeet.

 

4.  The provisions of this Confirmation shall inure to the benefit, or bind, as
the case may require, Landlord, Tenant, and their respective permitted
successors and assigns.

 

DATED as of the date first written above.

 



LANDLORD:   TENANT:                   a   a      

 

By:     By:             Its:     Its:  



 



C-1

 



